     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 1 of 87 Page ID #:26



1    Michele A. Dobson, (Bar No. 192349)
     LAW OFFICES OF MICHELE A. DOBSON
2
     Historic Bixby Knolls
3    3711 Long Beach Blvd., Suite 5047
     Long Beach, CA 90807
4    T (562) 433-7718 Telephone
     F (562) 433-7719 Facsimile
5
     E longbeachesq@gmail.com
6    www.longbeachesq.com

7

8                                    UNITED STATES OF AMERICA
9
                                  UNITED STATES DISTRICT COURT
10

11

12   BRIAN WHITAKER,                                    Case No: 2:19-cv-09457-PJW
                                                        Before the Honorable Judge Patrick J. Walsh
13                         Plaintiff,
                                              DEFENDANT, JOYFUL PASTA, INC.,
14                                            NOTICE OF MOTION AND MOTION
     v.
15                                            PURSUANT TO SECTION 12(B)(6);
                                              DECLARATION OF MICHELE A.
16                                            DOBSON IN COMPLIANCE WITH
     PARK & SECOND, LLC, a California Limited LOCAL RULE 7-3
17   Liability Company; JOYFUL PASTA INC., a
18
     California Corporation; and Does 1-10,   DATE: FEBRUARY 7, 2020
                                              TIME: 1:30 PM
19                        Defendant(s).       COURTROOM: 790
20
     TO THIS HONORABLE COURT, TO ALL PARTIES AND TO THE ATTORNEYS OF

21   RECORD:

22          This motion to dismiss is brought on behalf of JOYFUL PASTA, INC. pursuant to Federal
23
     Rule of Civil Procedure 12(b)(6) tests the legal sufficiency of the claims asserted in the complaint.
24
     “A Rule 12(b)(6) dismissal is proper only where there is either a ‘lack of a cognizable legal theory’
25

26
     or ‘the absence of sufficient facts alleged under a cognizable legal theory.’” Summit Tech., Inc. v.

27   High-Line Med. Instruments Co., Inc., 922 F. Supp. 299, 304 (C.D. Cal. 1996) (quoting Balistreri

28   DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
     12(B)(6) - 1
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 2 of 87 Page ID #:27



1    v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1988)). However, “[w]hile a complaint
2
     attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a
3
     plaintiff's obligation to provide the ‘grounds' of his ‘entitlement to relief’ requires more than labels
4
     and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell
5

6    Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and alterations omitted).

7    “[F]actual allegations must be enough to raise a right to relief above the speculative level.” Id.
8
             As this court is aware, in deciding a motion to dismiss, a court must accept as true the
9
     allegations of the complaint and must construe those allegations in the light most favorable to the
10
     nonmoving party. See, e.g., Wyler Summit P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661
11

12   (9th Cir. 1998). “However, a court need not accept as true unreasonable inferences, unwarranted

13   deductions of fact, or conclusory legal allegations cast in the form of factual allegations.” Summit
14
     Tech., 922 F. Supp. at 304 (citing W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)
15
     cert. denied, 454 U.S. 1031 (1981)).
16
             “Generally, a district court may not consider any material beyond the pleadings in ruling
17

18   on a Rule 12(b)(6) motion.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555

19   n. 19 (9th Cir. 1990) (citations omitted). However, a court may consider material which is properly
20
     submitted as part of the complaint and matters which may be judicially noticed pursuant to Federal
21
     Rule of Evidence 201 without converting the motion to dismiss into a motion for summary
22
     judgment. See, e.g., id.; Branch v. Tunnel, 14 F.3d 449, 454 (9th Cir. 1994).
23

24           Where a motion to dismiss is granted, a district court must decide whether to grant leave

25   to amend. Generally, the Ninth Circuit has a liberal policy favoring amendments and, thus, leave
26
     to amend should be freely granted. See, e.g., DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655,
27
     658 (9th Cir. 1992). However, a court does not need to grant leave to amend in cases where the
28   DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
     12(B)(6) - 2
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 3 of 87 Page ID #:28



1    court determines that permitting a plaintiff to amend would be an exercise in futility. See, e.g.,
2
     Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to
3
     amend is not an abuse of discretion where the pleadings before the court demonstrate that further
4
     amendment would be futile.”).
5

6           The Complaints of Brian Whitaker, from his October, 2019, visit to the Belmont Shore

7    area of the City of Long Beach, asserts a claim for injunctive relief arising out of an alleged
8
     violation of the Americans with Disabilities Act (“ADA”) and a claim for damages pursuant to
9
     California’s Unruh Act.
10
            Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with sufficient
11

12   specificity to “give the defendant fair notice of what the . . . claim is and the grounds upon which

13   it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted).
14
     This complaint falls short of the Rule 8(a) standard as to Defendant Restaurant and should be
15
     dismissed as it fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).
16
     “Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal
17

18   theory or sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med.

19   Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
20
            Mr. Whitaker’s Complaints against the Defendant fail on multiple grounds including
21
     failing to identify which claim is directed towards which defendant and providing the basis for
22
     why the matter is filed in federal court rather than State Court. Article III of the U.S. Constitution
23

24   restricts federal jurisdiction to claims based on a federal question and claims that satisfy diversity

25   jurisdiction. A civil case commences when a plaintiff files a complaint in the forum of his choice.
26
     By winning the proverbial “race to the courthouse,” the plaintiff earns the first choice of where a
27
     claim will be contested. While state courts have general jurisdiction, federal courts have only
28   DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
     12(B)(6) - 3
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 4 of 87 Page ID #:29



1    limited jurisdiction. 28 U.S.C. § 1332 (2006); (describing how federal jurisdiction is limited to
2
     controversies that either deal with a federal question or involve an amount in question that exceeds
3
     $75,000 and is between citizens of different states). Federal jurisdiction is restricted to limit the
4
     volume of cases that federal courts hear and to protect the right of state courts to determine
5

6    questions of state law. Defendant asserts this matter is in Federal District Court to get around the

7    enhanced fees of the frequent filer requirements.
8
            As the court is aware, when it comes to intent to return, the question is whether the plaintiff
9
     intends to return to the geographic area where the accommodation is located and has a desire to
10
     visit the accommodation if it were made accessible. These details are absent in Brian Whitaker’s
11

12   Complaints against the Businesses in Belmont Shore. In fact, the Complaints are nearly identical

13   in their lack of specificity regarding the barriers encountered.
14
            It is well-settled that the court may take judicial notice of matters that can be verified in
15
     the public record, including court documents.       Courts may properly take judicial notice of
16
     “proceedings in other courts . . . if those proceedings have a direct relation to matters at issue.”
17

18   Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007); Lee v. City of Los

19   Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001); Federal Rules of Evidence 201(b)(2).
20
            Defendant requests that this court take judicial notice of the other Belmont Shore Cases
21
     filed by Brian Whitaker and Potter Handy below.
22
            In Case No. 2:19-cv-09607 DSF, Brian Whitaker v. LSB Property Management, Shore
23

24   Restaurant Group (Legends Restaurant and Sports Bar), in paragraph 10 of the Complaint,

25   states that Mr. Whitaker visited Legends Restaurant and Sports Bar in October of 2019, and in
26
     paragraph 12, claims there were no accessible dining surfaces. The allegation is repeated in
27
     paragraph 13. On information and belief, but not personally encountered, in paragraphs 17 and
28   DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
     12(B)(6) - 4
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 5 of 87 Page ID #:30



1    18, Mr. Whitaker claims the patio area is not accessible nor are the restrooms accessible. A true
2
     and correct copy of the Complaint is attached as Exhibit “ A ,”)
3
            In Case No. 2:19-cv-09667 JAK, Brian Whitaker v. Ij Lee, Inc, Sushi AI, in paragraph
4
     8 of the Complaint, states that Mr. Whitaker visited Sushi AI in October of 2019, and in paragraph
5

6    10, claims there were no accessible dining surfaces. The allegation is repeated in paragraph 11.

7    On information and belief, but not personally encountered, in paragraphs 15 and 16, Mr. Whitaker
8
     claims the sales counter is not accessible nor are the restrooms accessible. A true and correct copy
9
     of the Complaint is attached as Exhibit “ B ,”)
10
            In Case No. 2:19-cv-09561-JAK-JEM, Brian Whitaker v. RCP Belmont Shore, LLC
11

12   (Rance’s Chicago Pizza), in paragraph 8 of the Complaint, states that Mr. Whitaker visited

13   Rance’s Chicago Pizza in October of 2019, and in paragraph 10, claims there were no accessible
14
     dining surfaces. The allegation is repeated in paragraph 11. On information and belief, but not
15
     personally encountered, in paragraphs 15 and 16, Mr. Whitaker claims the sales counter is not
16
     accessible nor are the restrooms accessible. A true and correct copy of the Complaint is attached
17

18   as Exhibit “ C ,”)

19          In Case No. 2:19-cv-09457 PJW, Brian Whitaker v. Park & Second, LLC, Joyful Pasta
20
     (LaStrada Restaurant), in paragraph 10 of the Complaint, states that Mr. Whitaker visited
21
     LaStrada Restaurant in October of 2019, and in paragraph 12, claims again there were no
22
     accessible dining surfaces. The allegation is repeated in paragraph 13. On information and belief,
23

24   but not personally encountered, in paragraphs 17 and 18, Mr. Whitaker claims the restrooms were

25   not accessible. A true and correct copy of the Complaint is attached as Exhibit “ D ,”)
26
            In Case No. 2:19-cv-09932 CJC, Brian Whitaker v. PLH Holdings, Pietris Bakery, in
27
     paragraph 10 of the Complaint, states that Mr. Whitaker visited Pietris Bakery in October of 2019,
28   DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
     12(B)(6) - 5
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 6 of 87 Page ID #:31



1    and in paragraph 12, claims there were no accessible dining surfaces. The allegation is repeated
2
     in paragraph 13. On information and belief, but not personally encountered, in paragraphs 17 and
3
     18, Mr. Whitaker claims there were no restrooms accessible. A true and correct copy of the
4
     Complaint is attached as Exhibit “ E ,”)
5

6           In Case No. 2:19-cv-09679 JWF, Brian Whitaker v. 5018 E2, LLC, Poke Pola, in

7    paragraph 10 of the Complaint, states that Mr. Whitaker visited Poke Pola in October of 2019, and
8
     in paragraph 12, claims there were no accessible dining surfaces. The allegation is repeated in
9
     paragraph 13. There are no other details of the barriers encountered personally. A true and correct
10
     copy of the Complaint is attached as Exhibit “ F ,”)
11

12          In Case No. 2:19-cv-09676, Brian Whitaker v. Panama Joe’s Investors, LLC, in

13   paragraph 8 of the Complaint, states that Mr. Whitaker visited Panama Joe’s Restaurant in October
14
     of 2019. The accessible concerns are nearly identical to the allegations above. A true and correct
15
     copy of the Complaint is attached as Exhibit “ G ,”)
16
            In addition to the above referenced restaurants, in October of 2019, Mr. Whitaker claims
17

18   he visited, and subsequently sued in federal court, the following additional Belmont Shore

19   Businesses: The Tap House, The Belmont Shore Athletic Club, Sanchoz Tacos, Sheer Pleasure
20
     Salon and Long Beach Apparel and Gifts. Each Complaint names the landlords of the properties
21
     and the establishment where Mr. Whitaker allegedly encountered a barrier.
22
            For the above-referenced cases and the attached Complaints, Defendant’s request for
23

24   judicial notice is GRANTED as to the above referenced Brian Whitaker ADA Cases, and any

25   Whitaker’s objections be OVERRULED.
26
            Defendants assert that a Plaintiff has to at least prove actual knowledge of the barriers and
27
     show that he or she would visit the building in the imminent future but for those barriers. Further,
28   DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
     12(B)(6) - 6
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 7 of 87 Page ID #:32



1    an injury has to be imminent rather than conjectural or hypothetical as alleged in Brian Whitaker’s
2
     complaint against the multiple Belmont Shore Businesses allegedly visited in October of 2019,
3
     including the instant Defendant.
4
             As this court is aware, the plaintiff has to support each element of standing in the same way
5

6    as any other matter on which he or she bears the burden of proof. Courts       generally    consider

7    three factors with respect to intent to return: 1) the distance between the plaintiff’s residence and
8
     the accommodation; 2) the frequency of the plaintiff’s past visits both to the area where the
9
     accommodation is located and to the accommodation itself; and 3) the definiteness of the plaintiff’s
10
     plans to return to the accommodation in the future, including reasons for making the return trip
11

12   and visiting the place of public accommodation. Each of which is absent from Brian Whitaker’s

13   complaints against the various Belmont Shore Businesses. Mr. Whitaker’s Complaint only
14
     provides that he is a resident of the State of California and at some point, plans to return to the
15
     Belmont Shore District of the City of Long Beach to make sure the barriers are removed.
16
             Legitimate business owners want nothing more than to follow the law and accommodate
17

18   as many paying customers as they can. But continued spates of ADA “drive-by” and “surf-by”

19   lawsuits, often initiated by the same attorneys representing the same individuals, suggest that there
20
     are incentives at work other than just remedying actual, ongoing injuries and making significant
21
     accessibility improvements under the ADA. These serial ADA litigants bring repeated claims
22
     without ever intending to buy any products or services from the businesses that they sue, testing
23

24   the constitutional requirement that all cases present an actual case and controversy. U.S. Const.

25   Art. III § 2 cl 1.
26

27

28   DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
     12(B)(6) - 7
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 8 of 87 Page ID #:33



1           Here, Mr. Whitaker targeted the Belmont Shore area of the City of Long Beach alleging
2
     that he went up and down the area in the month of October, 2019, encountering multiple barriers
3
     at upwards of 12 businesses including:
4
            Belmont Shore, City of Long Beach
5

6           Shear Pleasure, 4726 East Second Street;

7           Poke Pola, 5040 East Second Street;
8
            Panama Joe’s, 5100 East Second Street;
9
            Long Beach Tap House, 5110 East Second Street;
10
            Long Beach Apparel and Gifts, Inc., 5110 East Second Street;
11

12          Legends Restaurant and Sports Bar, 5236 East Second Street;

13          Rance’s Chicago Pizza, 5258 East Second Street;
14
            Sushi AI, 5260 East Second Street;
15
            Sanchoz’s Tacos, 5272 East Second Street;
16
            Belmont Shore Athletic Club, 4918 E Second Street.
17

18          Naples District, City of Long Beach (same law firm, different Plaintiff)

19          The Small Café, 5656 East Second Street, 2:19-cv-01272-ODW-JEM Chris Langer v.
20
     Banneret, LLC et al;
21
            House of Punjab, 5650 East Second Street, 2:19-cv-01272-ODW-JEM Chris Langer v.
22
     Banneret, LLC et al;
23

24          The Pie Hole, 5277 East Second Street, 2:19-cv-01274, Chris Langer v. Truwest

25   Investment Group, L.P. et al, (The Pie Hole), SETTLED.
26
            “In 2012, in an attempt to deter baseless claims and vexatious litigation, California adopted
27
     heightened pleading requirements for disability discrimination lawsuits under the Unruh Act.”
28   DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
     12(B)(6) - 8
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 9 of 87 Page ID #:34



1    Velez v. Il Fornaio (America) Corp., CV 3:18-1840 CAB (MDD), 2018 WL 6446169, at *6 (S.D.
2
     Cal. Dec. 10, 2018). These heightened pleading requirements apply to actions alleging a
3
     “construction-related accessibility claim,” which California law defines as “any civil claim in a
4
     civil action with respect to a place of public accommodation, including, but not limited to, a claim
5

6    brought under Section 51, 54, 54.1, or 55, based wholly or in part on an alleged violation of any

7    construction-related accessibility standard.” Cal. Civ. Code § 55.52(a)(1). California’s heightened
8
     pleading standard for construction-related accessibility claims require a plaintiff to include specific
9
     facts concerning the plaintiff’s claim, including the specific barriers encountered or how the
10
     plaintiff was deterred and each date on which the plaintiff encountered each barrier or was deterred.
11

12   See Cal. Civ. Proc. Code § 425.50(a).

13          California law requires plaintiffs to verify their complaints alleging construction-related
14
     accessibility claims. See Cal. Civ. Proc. Code § 425.50(b)(1). A complaint alleging construction-
15
     related accessibility claims that is not verified is subject to a motion to strike. Id. When California
16
     continued to experience large numbers of these actions, California imposed additional limitations
17

18   on “high-frequency litigants.” These additional restrictions became effective on October 15, 2015.

19   Under California law, a “high-frequency litigant” is defined as:
20
                              A plaintiff who has filed 10 or more complaints alleging a construction-
21
                              related accessibility violation within the 12-month period immediately
22
                              preceding the filing of the current complaint alleging a construction-
23

24                            related accessibility violation. Cal. Civ. Proc. Code § 425.55(b)(1).

25          The definition of high-frequency litigant also extends to attorneys. See Cal. Civ. Proc. Code
26
     § 425.55(b)(2). In support of its imposition of additional requirements on high-frequency litigants,
27
     the California Legislature found and declared:
28   DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
     12(B)(6) - 9
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 10 of 87 Page ID #:35



1                            According to information from the California Commission on
2
                             Disability Access, more than one-half, or 54 percent, of all
3
                             construction-related accessibility complaints filed between 2012 and
4
                             2014 were filed by two law firms. Forty-six percent of all complaints
5

6                            were filed by a total of 14 parties. Therefore, a very small number of

7                            plaintiffs have filed a disproportionately large number of the
8
                             construction-related accessibility claims in the state, from 70 to 300
9
                             lawsuits each year. Moreover, these lawsuits are frequently filed
10
                             against small businesses on the basis of boilerplate complaints,
11

12                           apparently seeking quick cash settlements rather than correction of the

13                           accessibility violation. This practice unfairly taints the reputation of
14
                             other innocent disabled consumers who are merely trying to go about
15
                             their daily lives accessing public accommodations as they are entitled
16
                             to have full and equal access under the state’s Unruh Civil Rights Act
17

18                           (Section 51 of the Civil Code) and the federal Americans with

19                           Disability Act of 1990 (Public Law 101-336). Cal. Civ. Proc. Code §
20
                             425.55(a)(2).
21
             In response to these “special and unique circumstances,” Cal. Civ. Proc. Code § 425.55(3),
22
      California imposed a “high-frequency litigant fee” requiring high-frequency litigants to pay a
23

24    $1,000 filing fee at the time of the filing of the initial complaint in addition to the standard filing

25    fees. Cal. Gov’t Code § 70616.5. California law also requires complaints filed by high-frequency
26
      litigants to allege certain additional facts, including whether the action is filed by, or on behalf of,
27
      a high-frequency litigant, the number of construction-related accessibility claims filed by the high-
28    DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
      12(B)(6) - 10
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 11 of 87 Page ID #:36



1     frequency litigant in the preceding 12 months, the high-frequency litigant plaintiff’s reason for
2
      being in the geographic area of the defendant’s business, and the reason why the high-frequency
3
      litigant plaintiff desired to access the defendant’s business. See Cal. Civ. Proc. Code §
4
      425.50(a)(4)(A). According to a search of the cases filed by the Plaintiff on Pacer (Exhibit “ H ”)
5

6     and a search of the Potter Handy Law Firm (Exhibit “ J ”), Plaintiff falls within the definition of

7     a high frequency litigant and this matter is improperly venued in Federal Court to get around the
8
      high frequency litigant requirements.
9
              As the court may be aware, California’s heightened pleading standards and increased filing
10
      fees do not apply in federal court, plaintiffs can circumvent the restrictions California has imposed
11

12    on Unruh Act claims alleging construction-related accessibility claims simply by relying on §

13    1367(a)’s grant of supplemental jurisdiction to file their Unruh Act claims in federal court when
14
      they combine an Unruh Act claim with an ADA claim for injunctive relief. The number of
15
      construction related accessibility claims filed in the Central District has skyrocketed both
16
      numerically and as a percentage of total civil filings since California began its efforts to curtail the
17

18    filing of such actions.

19            According to statistics compiled by the Clerk’s Office, in 2013, the first year in which
20
      California’s initial limitations on such cases were in effect, there were 419 ADA cases filed in the
21
      Central District, which constituted 3% of the civil actions filed. Filings of such cases increased
22
      from 928 (7% of civil cases) in 2014, the year before the imposition of the additional $1,000 filing
23

24    fee and additional pleading requirements for high-frequency litigants, to 1,386 (10% of civil cases)

25    in 2016, the first full year of those requirements. The number and percentage of such cases filed
26
      in the Central District has increased in each year since California acted to limit the filings by high-
27

28    DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
      12(B)(6) - 11
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 12 of 87 Page ID #:37



1     frequency litigants, reaching 1,670 (12% of civil cases) in 2017, 1,670 (18% of civil cases) in 2018,
2
      and 1,868 cases (24% of civil cases) in the first six months of 2019.
3
                By enacting restrictions on the filing of construction-related accessibility claims, California
4
      has expressed a desire to limit the financial burdens California’s businesses may face for claims
5

6     for statutory damages under the Unruh Act. By filing these actions in federal court, Plaintiff has

7     evaded these limits and sought a forum in which Plaintiff can claim these state law damages in a
8
      manner inconsistent with the state law’s requirements. This situation, and the burden the ever-
9
      increasing number of such cases poses to the federal courts, presents “exceptional circumstances”
10
      and “compelling reasons” that justify the Court’s discretion to decline to exercise supplemental
11

12    jurisdiction over Plaintiff’s Unruh Act claim in this action under 28 U.S.C. § 1367(c)(4).

13    Defendants respectfully request that this court decline to exercise supplemental jurisdiction in this
14
      matter.
15
                In an action over which a district court possesses original jurisdiction, that court “shall have
16
      supplemental jurisdiction over all other claims that are so related to claims in the action within
17

18    such original jurisdiction that they form part of the same case or controversy under Article III of

19    the United States Constitution.” 28 U.S.C. § 1367(a). Even if supplemental jurisdiction exists,
20
      district courts have discretion to decline to exercise supplemental jurisdiction:
21
                               The district courts may decline to exercise supplemental jurisdiction
22
                               over a claim under subsection (a) if—
23

24                              (1) the claim raises a novel or complex issue of State law,

25                             (2) the claim substantially predominates over the claim or claims
26
                               over which the district court has original jurisdiction,
27
                               (3) the district court has dismissed all claims over which it has
28    DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
      12(B)(6) - 12
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 13 of 87 Page ID #:38



1                            original jurisdiction, or
2
                             (4) in exceptional circumstances, there are other compelling
3
                             reasons for declining jurisdiction.
4
                             28 U.S.C. § 1367(c).
5

6            The Supreme Court has described 28 U.S.C. § 1367(c) as a “codification” of the principles

7     of “‘economy, convenience, fairness, and comity’” that underlie the Supreme Court’s earlier
8
      jurisprudence concerning pendent jurisdiction. City of Chicago v. Int’l Coll. of Surgeons, 522 U.S.
9
      156, 172–73 (1997) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988)); see also
10
      United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (citation omitted) (“It has consistently
11

12    been recognized that pendent jurisdiction is a doctrine of discretion, not of plaintiff’s right. Its

13    justification lies in considerations of judicial economy, convenience and fairness to litigants; if
14
      these are not present a federal court should hesitate to exercise jurisdiction over state claims, even
15
      though bound to apply state law to them. Needless decisions of state law should be avoided both
16
      as a matter of comity and to promote justice between the parties, by procuring for them a surer-
17

18    footed reading of applicable law.”).

19           As the court is aware, Federal District Courts may decline to exercise jurisdiction over
20
      supplemental state law claims “[d]epending on a host of factors” including “the circumstances of
21
      the particular case, the nature of the state law claims, the character of the governing state law, and
22
      the relationship between the state and federal claims.” City of Chicago, 522 U.S. at 173. The
23

24    supplemental jurisdiction statute “reflects the understanding that, when deciding whether to

25    exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each case, and at
26
      every stage of the litigation, the values of judicial economy, convenience, fairness, and comity.’”
27
      Id. (quoting Cohill, 484 U.S. at 350).
28    DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
      12(B)(6) - 13
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 14 of 87 Page ID #:39



1            The Ninth Circuit does not require an “explanation for a district court’s reasons [for
2
      declining supplemental jurisdiction] when the district court acts under” 28 U.S.C. §§ 1367(c)(1)-
3
      (3), San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir. 1998), but does
4
      require a district court to “articulate why the circumstances of the case are exceptional in addition
5

6     to inquiring whether the balance of the Gibbs values provide compelling reasons for declining

7     jurisdiction in such circumstances.” Exec. Software N. Am. Inc. v. U.S. Dist. Court for the Cent.
8
      Dist. of Cal., 24 F.3d 1545, 1558 (9th Cir. 1994).
9
             According to the Ninth Circuit, this “inquiry is not particularly burdensome.” Id. When
10
      declining to exercise supplemental jurisdiction under 28 U.S.C. § 1367(c)(4), “the court must
11

12    identify the predicate that triggers the applicability of the category (the exceptional circumstances),

13    and then determine whether, in its judgment, the underlying Gibbs values are best served by
14
      declining jurisdiction in the particular case (the compelling reasons).” Id.
15
             Declining to exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim in these
16
      circumstances supports the values of judicial economy, convenience, fairness, and comity:
17

18           As a high-frequency litigant . . . the Court finds it would be improper to allow Plaintiff to

19    use federal court as an end-around to California’s pleading requirements. Therefore, as a matter of
20
      comity, and in deference to California’s substantial interest in discouraging unverified disability
21
      discrimination claims, the Defense respectfully requests that this Court decline supplemental
22
      jurisdiction over Plaintiff’s Unruh Act claim. Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031
23

24    (S.D. Cal. 2017); see also Gibbs, 383 U.S. at 726.

25           Although the plaintiffs and their counsel will argue that they filed in federal court not to
26
      evade California’s restrictions, but because of the quality of the judges, the ease of the ECF system
27
      for filing, and the prevalence of federal ADA decisional authority; however, Court have found
28    DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
      12(B)(6) - 14
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 15 of 87 Page ID #:40



1     such arguments unpersuasive and belied by the recent nature of the dramatic increase in the filing
2
      of such cases in federal court. Indeed, those reasons, if true at all, do not explain why nearly nine
3
      times more construction-related accessibility actions are being filed in the Central District in 2019
4
      than were filed in 2013.
5

6            As one district court recently explained:

7                    In attempting to show that his decision to file in federal court is not simply an
8
      attempt to evade California’s heightened pleading rules, Schutza insists the ‘quality of judges [and]
9
      the quality of legal rulings’ is higher in federal court. This argument, of course, flies in the face of
10
      our judicial system’s equal respect for state and federal courts. The convenience of electronic filing
11

12    and the widespread availability of published opinions—other arguments Schutza advances—may

13    be creature comforts that make filing in federal court more enticing, but they hardly outweigh the
14
      disservice that is done to California’s efforts to implement and interpret its own law when federal
15
      courts exercise supplemental jurisdiction over these claims. If Schutza were able to articulate a
16
      persuasive reason for his decision to file in federal court, perhaps this would be a different story.
17

18    As it stands, though, the Court can discern no basis for the state law claim being filed in federal

19    court other than to prevent California from being able to apply and enforce its own rules. Schutza
20
      v. Alessio Leasing, Inc. (Alessio Leasing), CV 18-2154 LAB (AGS), 2019 WL 1546950, at *3
21
      (S.D. Cal. Apr. 8, 2019); see also Schutza, 262 F. Supp. 3d at 1031 (“It is unclear what advantage—
22
      other than avoiding state-imposed pleading requirements—Plaintiff gains by being in federal court
23

24    since his sole remedy under the ADA is injunctive relief, which is also available under the Unruh

25    Act.”). “Federal courts may properly take measures to discourage forum-shopping, and here,
26
      where Plaintiff has filed over one hundred disability discrimination cases, and settled more than
27
      fifty of them in a two-year period, the Court finds this to be a compelling reason to decline
28    DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
      12(B)(6) - 15
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 16 of 87 Page ID #:41



1     supplemental jurisdiction.” Schutza, 262 F. Supp. 3d at 1031 (footnote omitted) (citing Hanna v.
2
      Plumer, 380 U.S. 460, 467–68 (1965)).
3
             California’s elected representatives, not this Court, have enacted laws restricting
4
      construction-related accessibility claims, and, as a result, dictated that these claims be treated
5

6     differently than other actions. By merely recognizing that enterprising attorneys have evaded

7     California’s limitations on construction-related accessibility claims by filing these actions in
8
      federal court, this Court would not be engaging in a “calendar clearing exercise,” or
9
      “discriminat[ed] against those with disabilities.” Nor does declining to exercise supplemental
10
      jurisdiction in these extraordinary circumstances reflect a preference for California’s restrictions
11

12    on construction-related accessibility claims or offend the Erie doctrine as some plaintiffs suggest

13    when Plaintiffs are Ordered to Show Cause. The astronomical growth in the filing of these cases
14
      in federal court has coincided with California’s limitations on construction-related accessibility
15
      claims suggests that it is precisely because the federal courts have not adopted California’s
16
      limitations on such claims that federal courts have become the preferred forum for them.
17

18           The Defense respectfully request that this Court conclude that “exceptional circumstances”

19    and “compelling reasons” support the decision to decline to exercise supplemental jurisdiction
20
      over Plaintiff’s Unruh Act claim under 28 U.S.C. § 1367(c)(4).
21
             Additionally, that this motion to dismiss be granted for the reasons stated above.
22
      DATED: November 30, 2019              LAW OFFICES OF MICHELE A. DOBSON
23

24
                                            ___________________________________________
25                                          MICHELE A. DOBSON
                                            Attorney for Defendant
26

27

28    DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
      12(B)(6) - 16
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 17 of 87 Page ID #:42



1                             DECLARATION OF MICHELE A. DOBSON
2
             1.      I am an attorney licensed to practice before all of the courts of the state of California
3
      and have been practicing for 23 years. Our primary area of practice is the defense of small
4
      businesses and not for profits. I began my career as a District Office Representative for the
5

6     California Legislature, spent 3 years as an Orange County Public Defender, 5.5 years as a Senior

7     Associate in a Professional Negligence Insurance Defense Firm and in solo practice for almost 13
8
      years. I have personal knowledge of the facts within this Declaration and if called to testify, could
9
      and would, testify to the facts of this Declaration. I provide this declaration pursuant to penalty of
10
      perjury under the laws of the United States of America and the State of California.
11

12           2.      I am retained counsel for the Responding Entities and I have familiarized myself

13    with the corporate structure of each Entity. In multiple cases filed by Mr. Whitaker and another
14
      Plaintiff, Chris Langer, the City of Long Beach has been geographically targeted by Potter Handy.
15
             3.      On December 3, 2019, I spoke with an Attorney named Dennis Price who
16
      represented that he was authorized to speak on behalf of the Plaintiff. I scheduled the telephone
17

18    conference to speak about the following topics: (1) Our representation of the Above Referenced

19    Belmont Shores Businesses, (2) Our continued representation of the Above Referenced Naples
20
      District Businesses, (3) That the Complaints served upon our clients are “cookie cutter” our clients
21
      wanted us to pursue a finding that Plaintiffs Brian Whitaker and Chris Langer are using the federal
22
      courts to get around the high frequency enhanced filing fee in state court, (4) That our clients
23

24    wanted us to pursue a finding that Plaintiffs Brian Whitaker and Chris Langer, through the Potter

25    Handy Law Firm are abusing the ADA statutes as a means of making a living for themselves and
26
      Potter Handy Law Firm, (5) That we would present these issues for consideration to the court in
27
      the form of Motions to Dismiss on behalf of the Belmont Shore Businesses and/or seek a Ruling
28    DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
      12(B)(6) - 17
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 18 of 87 Page ID #:43



1     that this Court decline to exercise Supplemental Jurisdiction over the Unruh Claims and that the
2
      Defense would seek a Ruling on a Vexatious Litigant Motion on behalf of the Belmont Shore and
3
      Naples Businesses and (6) That in deposition Chris Langer already admitted that he never left his
4
      Van; however, his complaint includes claims regarding the interiors of the Naples District
5

6     Restaurants which is odd because if he never actually went into the restaurants, how does he know

7     they are not compliant, (7) That common sense dictates that it is highly unlikely that Brian
8
      Whitaker, visited, or attempted to visit, 12 Belmont Shore Establishments in the month of October,
9
      2019, and encourtered barriers, (8) That we would seek Summary Judgment for each client listed
10
      above as each is ADA compliant with CASp Certificates or CASp Certificate updates which makes
11

12    Brian Whitaker and Chris Langer’s allegations “moot,” (9) That we believe it is a valid federal

13    question to present to the court regarding the mass filings by Brian Whitaker (Exhibit “ H ”),
14
      Chris Langer (Exhibit “ I ”) and Potter Handy Law Offices (Exhibit “ J ”); however, the
15
      conventional wisdom of the defense bar is to settle ADA claims and accept them as a cost of doing
16
      business and pray you do not get hit very often. Therefore, as we explained to Mr. Price, Federal
17

18    District Courts so not get the opportunity to address the issue of frequent filers getting around the

19    State Court high frequency filer requirements by filing the ADA Claims, hundreds at a time, in
20
      Federal District Court.
21
             4.      Attorney Price indicated that he would seek sanctions against our Firm for seeking
22
      the Vexatious Litigant Finding as to Brian Whitaker and Chris Langer. Attorney Price indicated
23

24    that his clients are seeking to educate the City of Long Beach about ADA compliance and are not

25    maliciously geographically targeting the City for quick settlements. Attorney Price indicated he
26
      believed that our firm was confusing the California High Frequency Filing Requirements with the
27
      Vexatious Litigant Federal Statute. However, Attorney Price indicated that his clients have a right
28    DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
      12(B)(6) - 18
     Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 19 of 87 Page ID #:44



1     to litigate these claims and they would continue to prosecute businesses that are non-compliant.
2
      In the end, there was no way to avoid this motion and Attorney Price agreed that we complied with
3
      our obligation to meet and confer with Potter Handy prior to filing the motions.
4
               5.    We request that the court take judicial notice of the Pacer and ECF System listing
5

6     of the cases filed September of 2019, through December of 2019, by Brian Whitaker, Chris Langer

7     and their Attorneys, Potter Handy. A true and correct copy of the filings are attached as Exhibits
8
      “ H ,” “ I ,” and “ J .” Additionally, a true and correct copy of each of our clients’ Brian
9
      Whitaker Complaints are attached as Exhibits “ A ” through “ G ” and the defense respectfully
10
      requests that this court take judicial notice of the Complaints attached as Exhibits “ A ” through
11

12    “ G .”

13             9.    On behalf of our clients, we respectfully request that this court accept Defense
14
      Counsel’s attempt to comply with Rule 7-3.
15
      DATED: November 30, 2019             LAW OFFICES OF MICHELE A. DOBSON
16

17
                                           ___________________________________________
18                                         MICHELE A. DOBSON
                                           Attorney at Law
19

20

21

22

23

24

25

26

27

28    DEFENDANT, JOYFUL PASTA, INC., NOTICE OF MOTION AND MOTION PURSUANT TO SECTION
      12(B)(6) - 19
Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 20 of 87 Page ID #:45




                Exhibit A
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09607-DSF-MAA
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                          Page
                                                             211ofof87
                                                                     7 Page ID #:1
                                                                               #:46




   1     CENTER FOR DISABILITY ACCESS
         Ray Ballister Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Russell Handy, Esq., SBN 195058
   3     Dennis Price, Esq., SBN 279082
         Mail: 8033 Linda Vista Road, Suite 200
   4     San Diego, CA 92111
         (858) 375-7385; (888) 422-5191 fax
   5     phylg@potterhandy.com
   6     Attorneys for Plaintiff
   7
   8
                                 UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11     Brian Whitaker,                           Case No.

  12               Plaintiff,
                                                   Complaint For Damages And
  13        v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
  14     LSB Property Management, LLC,             Act; Unruh Civil Rights Act
         a California Limited Liability
  15     Company;
         Shore Restaurant Group, LLC, a
  16     California Limited Liability
         Company; and Does 1-10,
  17
                   Defendants.
  18
  19
             Plaintiff Brian Whitaker complains of LSB Property Management, LLC,
  20
       a California Limited Liability Company; Shore Restaurant Group, LLC, a
  21
       California Limited Liability Company; and Does 1-10 (“Defendants”), and
  22   alleges as follows:
  23
  24
  25      PARTIES:

  26      1. Plaintiff is a California resident with physical disabilities. He is

  27   substantially limited in his ability to walk. He suffers from a C-4 spinal cord

  28   injury. He is a quadriplegic. He uses a wheelchair for mobility.


                                              1

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09607-DSF-MAA
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                          Page
                                                             222ofof87
                                                                     7 Page ID #:2
                                                                               #:47




   1      2. Defendant LSB Property Management, LLC owned the real property
   2   located at or about 5236 E. 2nd Street, Long Beach, California, in October
   3   2019.
   4      3. Defendant LSB Property Management, LLC owns the real property
   5   located at or about 5236 E. 2nd Street, Long Beach, California, currently.
   6      4. Defendant Shore Restaurant Group, LLC owned Legends Restaurant &
   7   Sports Bar located at or about 5236 E. 2nd Street, Long Beach, California, in
   8   October 2019.
   9      5. Defendant Shore Restaurant Group, LLC owns Legends Restaurant &
  10   Sports Bar (“Legends”) located at or about 5236 E. 2nd Street, Long Beach,
  11   California, currently.
  12      6. Plaintiff does not know the true names of Defendants, their business
  13   capacities, their ownership connection to the property and business, or their
  14   relative responsibilities in causing the access violations herein complained of,
  15   and alleges a joint venture and common enterprise by all such Defendants.
  16   Plaintiff is informed and believes that each of the Defendants herein,
  17   including Does 1 through 10, inclusive, is responsible in some capacity for the
  18   events herein alleged, or is a necessary party for obtaining appropriate relief.
  19   Plaintiff will seek leave to amend when the true names, capacities,
  20   connections, and responsibilities of the Defendants and Does 1 through 10,
  21   inclusive, are ascertained.
  22
  23      JURISDICTION & VENUE:
  24      7. The Court has subject matter jurisdiction over the action pursuant to 28
  25   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  26   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  27      8. Pursuant to supplemental jurisdiction, an attendant and related cause
  28   of action, arising from the same nucleus of operative facts and arising out of


                                              2

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09607-DSF-MAA
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                          Page
                                                             233ofof87
                                                                     7 Page ID #:3
                                                                               #:48




   1   the same transactions, is also brought under California’s Unruh Civil Rights
   2   Act, which act expressly incorporates the Americans with Disabilities Act.
   3      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   4   founded on the fact that the real property which is the subject of this action is
   5   located in this district and that Plaintiff's cause of action arose in this district.
   6
   7      FACTUAL ALLEGATIONS:
   8      10. Plaintiff went to Legends in October 2019 with the intention to avail
   9   himself of its goods, motivated in part to determine if the defendants comply
  10   with the disability access laws.
  11      11. Legends is a facility open to the public, a place of public
  12   accommodation, and a business establishment.
  13      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
  14   to provide accessible dining surfaces.
  15      13. On information and belief, the defendants currently fail to provide
  16   accessible dining surfaces.
  17      14. Plaintiff personally encountered these barriers.
  18      15. By failing to provide accessible facilities, the defendants denied the
  19   plaintiff full and equal access.
  20      16. The failure to provide accessible facilities created difficulty and
  21   discomfort for the Plaintiff.
  22      17. Even though the plaintiff did not confront the following barriers, on
  23   information and belief the defendants currently fail to provide accessible paths
  24   of travel in the patio area.
  25      18. Additionally, on information and belief the defendants currently fail to
  26   provide accessible restrooms.
  27      19. The defendants have failed to maintain in working and useable
  28   conditions those features required to provide ready access to persons with


                                                 3

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09607-DSF-MAA
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                          Page
                                                             244ofof87
                                                                     7 Page ID #:4
                                                                               #:49




   1   disabilities.
   2      20. The barriers identified above are easily removed without much
   3   difficulty or expense. They are the types of barriers identified by the
   4   Department of Justice as presumably readily achievable to remove and, in fact,
   5   these barriers are readily achievable to remove. Moreover, there are numerous
   6   alternative accommodations that could be made to provide a greater level of
   7   access if complete removal were not achievable.
   8      21. Plaintiff will return to Legends to avail himself of its goods and to
   9   determine compliance with the disability access laws once it is represented to
  10   him that Legends and its facilities are accessible. Plaintiff is currently deterred
  11   from doing so because of his knowledge of the existing barriers and his
  12   uncertainty about the existence of yet other barriers on the site. If the barriers
  13   are not removed, the plaintiff will face unlawful and discriminatory barriers
  14   again.
  15      22. Given the obvious and blatant nature of the barriers and violations
  16   alleged herein, the plaintiff alleges, on information and belief, that there are
  17   other violations and barriers on the site that relate to his disability. Plaintiff will
  18   amend the complaint, to provide proper notice regarding the scope of this
  19   lawsuit, once he conducts a site inspection. However, please be on notice that
  20   the plaintiff seeks to have all barriers related to his disability remedied. See
  21   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  22   encounters one barrier at a site, he can sue to have all barriers that relate to his
  23   disability removed regardless of whether he personally encountered them).
  24
  25   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  26   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  27   Defendants.) (42 U.S.C. section 12101, et seq.)
  28      23. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                                 4

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09607-DSF-MAA
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                          Page
                                                             255ofof87
                                                                     7 Page ID #:5
                                                                               #:50




   1   again herein, the allegations contained in all prior paragraphs of this
   2   complaint.
   3      24. Under the ADA, it is an act of discrimination to fail to ensure that the
   4   privileges, advantages, accommodations, facilities, goods and services of any
   5   place of public accommodation is offered on a full and equal basis by anyone
   6   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   7   § 12182(a). Discrimination is defined, inter alia, as follows:
   8            a. A failure to make reasonable modifications in policies, practices,
   9                or procedures, when such modifications are necessary to afford
  10                goods,    services,    facilities,   privileges,    advantages,   or
  11                accommodations to individuals with disabilities, unless the
  12                accommodation would work a fundamental alteration of those
  13                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  14            b. A failure to remove architectural barriers where such removal is
  15                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  16                defined by reference to the ADA Standards.
  17            c. A failure to make alterations in such a manner that, to the
  18                maximum extent feasible, the altered portions of the facility are
  19                readily accessible to and usable by individuals with disabilities,
  20                including individuals who use wheelchairs or to ensure that, to the
  21                maximum extent feasible, the path of travel to the altered area and
  22                the bathrooms, telephones, and drinking fountains serving the
  23                altered area, are readily accessible to and usable by individuals
  24                with disabilities. 42 U.S.C. § 12183(a)(2).
  25      25. When a business provides facilities such as dining surfaces, it must
  26   provide accessible dining surfaces.
  27      26. Here, accessible dining surfaces have not been provided.
  28      27. When a business provides paths of travel, it must provide accessible


                                               5

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09607-DSF-MAA
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                          Page
                                                             266ofof87
                                                                     7 Page ID #:6
                                                                               #:51




   1   paths of travel.
   2      28. Here, accessible paths of travel have not been provided.
   3      29. When a business provides facilities such as restrooms, it must provide
   4   accessible restrooms.
   5      30. Here, accessible restrooms have not been provided.
   6      31. The Safe Harbor provisions of the 2010 Standards are not applicable
   7   here because the conditions challenged in this lawsuit do not comply with the
   8   1991 Standards.
   9      32. A public accommodation must maintain in operable working condition
  10   those features of its facilities and equipment that are required to be readily
  11   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  12      33. Here, the failure to ensure that the accessible facilities were available
  13   and ready to be used by the plaintiff is a violation of the law.
  14
  15   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  16   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  17   Code § 51-53.)
  18      34. Plaintiff repleads and incorporates by reference, as if fully set forth
  19   again herein, the allegations contained in all prior paragraphs of this
  20   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  21   that persons with disabilities are entitled to full and equal accommodations,
  22   advantages, facilities, privileges, or services in all business establishment of
  23   every kind whatsoever within the jurisdiction of the State of California. Cal.
  24   Civ. Code §51(b).
  25      35. The Unruh Act provides that a violation of the ADA is a violation of the
  26   Unruh Act. Cal. Civ. Code, § 51(f).
  27      36. Defendants’ acts and omissions, as herein alleged, have violated the
  28   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                                6

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09607-DSF-MAA
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                          Page
                                                             277ofof87
                                                                     7 Page ID #:7
                                                                               #:52




   1   rights to full and equal use of the accommodations, advantages, facilities,
   2   privileges, or services offered.
   3      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   4   discomfort or embarrassment for the plaintiff, the defendants are also each
   5   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   6   (c).)
   7
   8             PRAYER:
   9             Wherefore, Plaintiff prays that this Court award damages and provide
  10   relief as follows:
  11           1. For injunctive relief, compelling Defendants to comply with the
  12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  13   plaintiff is not invoking section 55 of the California Civil Code and is not
  14   seeking injunctive relief under the Disabled Persons Act at all.
  15           2. Damages under the Unruh Civil Rights Act, which provides for actual
  16   damages and a statutory minimum of $4,000 for each offense.
  17           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  19
       Dated: November 6, 2019              CENTER FOR DISABILITY ACCESS
  20
  21
                                            By:
  22
                                            ______________________________
  23
                                                   Russell Handy, Esq.
  24                                               Attorney for plaintiff
  25
  26
  27
  28


                                                  7

       Complaint
Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 28 of 87 Page ID #:53




                Exhibit B
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09667-JAK-MAA
                           Document
                              Document
                                    10 1Filed
                                           Filed
                                               12/11/19
                                                 11/11/19Page
                                                           Page
                                                              291ofof87
                                                                      7 Page
                                                                        Page ID
                                                                              ID #:1
                                                                                 #:54




   1      CENTER FOR DISABILITY ACCESS
          Ray Ballister Jr., Esq., SBN 111282
   2      Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
   3      Dennis Price, Esq., SBN 279082
          Mail: 8033 Linda Vista Road, Suite 200
   4      San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
   5      phylg@potterhandy.com
   6      Attorneys for Plaintiff
   7
   8
                                 UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11      Brian Whitaker,                          Case No.

  12               Plaintiff,
                                                   Complaint For Damages And
  13        v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
  14      Ij Lee, Inc., a California               Act; Unruh Civil Rights Act
          Corporation; and Does 1-10,
  15
                   Defendants.
  16
  17
              Plaintiff Brian Whitaker complains of Ij Lee, Inc., a California
  18
       Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
  19
  20
  21      PARTIES:
  22      1. Plaintiff is a California resident with physical disabilities. He is
  23   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
  24   injury. He is a quadriplegic. He uses a wheelchair for mobility.
  25      2. Defendant Ij Lee, Inc. owned Sushi Ai located at or about 5260 E. 2nd
  26   Street, Long Beach, California, in October 2019.
  27      3. Defendant Ij Lee, Inc. owns Sushi Ai (“Restaurant”) located at or about
  28   5260 E. 2nd Street, Long Beach, California, currently.


                                              1

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09667-JAK-MAA
                           Document
                              Document
                                    10 1Filed
                                           Filed
                                               12/11/19
                                                 11/11/19Page
                                                           Page
                                                              302ofof87
                                                                      7 Page
                                                                        Page ID
                                                                              ID #:2
                                                                                 #:55




   1      4. Plaintiff does not know the true names of Defendants, their business
   2   capacities, their ownership connection to the property and business, or their
   3   relative responsibilities in causing the access violations herein complained of,
   4   and alleges a joint venture and common enterprise by all such Defendants.
   5   Plaintiff is informed and believes that each of the Defendants herein,
   6   including Does 1 through 10, inclusive, is responsible in some capacity for the
   7   events herein alleged, or is a necessary party for obtaining appropriate relief.
   8   Plaintiff will seek leave to amend when the true names, capacities,
   9   connections, and responsibilities of the Defendants and Does 1 through 10,
  10   inclusive, are ascertained.
  11
  12      JURISDICTION & VENUE:
  13      5. The Court has subject matter jurisdiction over the action pursuant to 28
  14   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  15   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  16      6. Pursuant to supplemental jurisdiction, an attendant and related cause
  17   of action, arising from the same nucleus of operative facts and arising out of
  18   the same transactions, is also brought under California’s Unruh Civil Rights
  19   Act, which act expressly incorporates the Americans with Disabilities Act.
  20      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  21   founded on the fact that the real property which is the subject of this action is
  22   located in this district and that Plaintiff's cause of action arose in this district.
  23
  24      FACTUAL ALLEGATIONS:
  25      8. Plaintiff went to the Restaurant in October 2019 with the intention to
  26   avail himself of its goods, motivated in part to determine if the defendants
  27   comply with the disability access laws.
  28      9. The Restaurant is a facility open to the public, a place of public


                                                 2

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09667-JAK-MAA
                           Document
                              Document
                                    10 1Filed
                                           Filed
                                               12/11/19
                                                 11/11/19Page
                                                           Page
                                                              313ofof87
                                                                      7 Page
                                                                        Page ID
                                                                              ID #:3
                                                                                 #:56




   1   accommodation, and a business establishment.
   2      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
   3   to provide accessible dining surfaces.
   4      11. On information and belief, the defendants currently fail to provide
   5   accessible dining surfaces.
   6      12. Plaintiff personally encountered these barriers.
   7      13. By failing to provide accessible facilities, the defendants denied the
   8   plaintiff full and equal access.
   9      14. The failure to provide accessible facilities created difficulty and
  10   discomfort for the Plaintiff.
  11      15. Even though the plaintiff did not confront the following barriers, on
  12   information and belief the defendants currently fail to provide accessible sales
  13   counters.
  14      16. Additionally, on information and belief the defendants currently fail to
  15   provide accessible restrooms.
  16      17. The defendants have failed to maintain in working and useable
  17   conditions those features required to provide ready access to persons with
  18   disabilities.
  19      18. The barriers identified above are easily removed without much
  20   difficulty or expense. They are the types of barriers identified by the
  21   Department of Justice as presumably readily achievable to remove and, in fact,
  22   these barriers are readily achievable to remove. Moreover, there are numerous
  23   alternative accommodations that could be made to provide a greater level of
  24   access if complete removal were not achievable.
  25      19. Plaintiff will return to the Restaurant to avail himself of its goods and to
  26   determine compliance with the disability access laws once it is represented to
  27   him that the Restaurant and its facilities are accessible. Plaintiff is currently
  28   deterred from doing so because of his knowledge of the existing barriers and


                                                3

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09667-JAK-MAA
                           Document
                              Document
                                    10 1Filed
                                           Filed
                                               12/11/19
                                                 11/11/19Page
                                                           Page
                                                              324ofof87
                                                                      7 Page
                                                                        Page ID
                                                                              ID #:4
                                                                                 #:57




   1   his uncertainty about the existence of yet other barriers on the site. If the
   2   barriers are not removed, the plaintiff will face unlawful and discriminatory
   3   barriers again.
   4      20. Given the obvious and blatant nature of the barriers and violations
   5   alleged herein, the plaintiff alleges, on information and belief, that there are
   6   other violations and barriers on the site that relate to his disability. Plaintiff will
   7   amend the complaint, to provide proper notice regarding the scope of this
   8   lawsuit, once he conducts a site inspection. However, please be on notice that
   9   the plaintiff seeks to have all barriers related to his disability remedied. See
  10   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  11   encounters one barrier at a site, he can sue to have all barriers that relate to his
  12   disability removed regardless of whether he personally encountered them).
  13
  14   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  15   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  16   Defendants.) (42 U.S.C. section 12101, et seq.)
  17      21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  18   again herein, the allegations contained in all prior paragraphs of this
  19   complaint.
  20      22. Under the ADA, it is an act of discrimination to fail to ensure that the
  21   privileges, advantages, accommodations, facilities, goods and services of any
  22   place of public accommodation is offered on a full and equal basis by anyone
  23   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  24   § 12182(a). Discrimination is defined, inter alia, as follows:
  25             a. A failure to make reasonable modifications in policies, practices,
  26                or procedures, when such modifications are necessary to afford
  27                goods,     services,     facilities,   privileges,    advantages,      or
  28                accommodations to individuals with disabilities, unless the


                                                 4

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09667-JAK-MAA
                           Document
                              Document
                                    10 1Filed
                                           Filed
                                               12/11/19
                                                 11/11/19Page
                                                           Page
                                                              335ofof87
                                                                      7 Page
                                                                        Page ID
                                                                              ID #:5
                                                                                 #:58




   1                accommodation would work a fundamental alteration of those
   2                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
   3            b. A failure to remove architectural barriers where such removal is
   4                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
   5                defined by reference to the ADA Standards.
   6            c. A failure to make alterations in such a manner that, to the
   7                maximum extent feasible, the altered portions of the facility are
   8                readily accessible to and usable by individuals with disabilities,
   9                including individuals who use wheelchairs or to ensure that, to the
  10                maximum extent feasible, the path of travel to the altered area and
  11                the bathrooms, telephones, and drinking fountains serving the
  12                altered area, are readily accessible to and usable by individuals
  13                with disabilities. 42 U.S.C. § 12183(a)(2).
  14      23. When a business provides facilities such as dining surfaces, it must
  15   provide accessible dining surfaces.
  16      24. Here, accessible dining surfaces have not been provided.
  17      25. When a business provides facilities such as sales or transaction counters,
  18   it must provide accessible sales or transaction counters.
  19      26. Here, accessible sales or transaction counters have not been provided.
  20      27. When a business provides facilities such as restrooms, it must provide
  21   accessible restrooms.
  22      28. Here, accessible restrooms have not been provided.
  23      29. The Safe Harbor provisions of the 2010 Standards are not applicable
  24   here because the conditions challenged in this lawsuit do not comply with the
  25   1991 Standards.
  26      30. A public accommodation must maintain in operable working condition
  27   those features of its facilities and equipment that are required to be readily
  28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                               5

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09667-JAK-MAA
                           Document
                              Document
                                    10 1Filed
                                           Filed
                                               12/11/19
                                                 11/11/19Page
                                                           Page
                                                              346ofof87
                                                                      7 Page
                                                                        Page ID
                                                                              ID #:6
                                                                                 #:59




   1      31. Here, the failure to ensure that the accessible facilities were available
   2   and ready to be used by the plaintiff is a violation of the law.
   3
   4   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   5   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   6   Code § 51-53.)
   7      32. Plaintiff repleads and incorporates by reference, as if fully set forth
   8   again herein, the allegations contained in all prior paragraphs of this
   9   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  10   that persons with disabilities are entitled to full and equal accommodations,
  11   advantages, facilities, privileges, or services in all business establishment of
  12   every kind whatsoever within the jurisdiction of the State of California. Cal.
  13   Civ. Code §51(b).
  14      33. The Unruh Act provides that a violation of the ADA is a violation of the
  15   Unruh Act. Cal. Civ. Code, § 51(f).
  16      34. Defendants’ acts and omissions, as herein alleged, have violated the
  17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  18   rights to full and equal use of the accommodations, advantages, facilities,
  19   privileges, or services offered.
  20      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  21   discomfort or embarrassment for the plaintiff, the defendants are also each
  22   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  23   (c).)
  24             PRAYER:
  25             Wherefore, Plaintiff prays that this Court award damages and provide
  26   relief as follows:
  27           1. For injunctive relief, compelling Defendants to comply with the
  28   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                                6

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09667-JAK-MAA
                           Document
                              Document
                                    10 1Filed
                                           Filed
                                               12/11/19
                                                 11/11/19Page
                                                           Page
                                                              357ofof87
                                                                      7 Page
                                                                        Page ID
                                                                              ID #:7
                                                                                 #:60




   1   plaintiff is not invoking section 55 of the California Civil Code and is not
   2   seeking injunctive relief under the Disabled Persons Act at all.
   3       2. Damages under the Unruh Civil Rights Act, which provides for actual
   4   damages and a statutory minimum of $4,000 for each offense.
   5       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   6   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
   7
       Dated: November 5, 2019          CENTER FOR DISABILITY ACCESS
   8
   9
  10                                    By:
                                        ______________________________
  11
                                               Russell Handy, Esq.
  12                                           Attorney for plaintiff
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              7

       Complaint
Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 36 of 87 Page ID #:61




                Exhibit C
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09561-JAK-JEM
                           Document
                             Document
                                    10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                         Page371ofof87
                                                                     7 Page
                                                                       Page ID
                                                                             ID #:1
                                                                                #:62




   1      CENTER FOR DISABILITY ACCESS
          Ray Ballister Jr., Esq., SBN 111282
   2      Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
   3      Dennis Price, Esq., SBN 279082
          Mail: 8033 Linda Vista Road, Suite 200
   4      San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
   5      phylg@potterhandy.com
   6      Attorneys for Plaintiff
   7
   8
                                 UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11      Brian Whitaker,                          Case No.

  12               Plaintiff,
                                                   Complaint For Damages And
  13        v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
  14      RCP Belmont Shore LLC, a                 Act; Unruh Civil Rights Act
          California Limited Liability
  15      Company; and Does 1-10,

  16               Defendants.

  17
  18           Plaintiff Brian Whitaker complains of RCP Belmont Shore LLC, a

  19   California Limited Liability Company; and Does 1-10 (“Defendants”), and

  20   alleges as follows:

  21
  22
          PARTIES:
  23
          1. Plaintiff is a California resident with physical disabilities. He is
  24
       substantially limited in his ability to walk. He suffers from a C-4 spinal cord
  25
       injury. He is a quadriplegic. He uses a wheelchair for mobility.
  26
          2. Defendant RCP Belmont Shore LLC owned Rance’s Chicago Pizza
  27
       located at or about 5258 E. 2nd Street, Long Beach, California, in October
  28
       2019.

                                              1

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09561-JAK-JEM
                           Document
                             Document
                                    10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                         Page382ofof87
                                                                     7 Page
                                                                       Page ID
                                                                             ID #:2
                                                                                #:63




   1      3. Defendant RCP Belmont Shore LLC owns Rance’s Chicago Pizza
   2   (“Restaurant”) located at or about 5258 E. 2nd Street, Long Beach, California,
   3   currently.
   4      4. Plaintiff does not know the true names of Defendants, their business
   5   capacities, their ownership connection to the property and business, or their
   6   relative responsibilities in causing the access violations herein complained of,
   7   and alleges a joint venture and common enterprise by all such Defendants.
   8   Plaintiff is informed and believes that each of the Defendants herein,
   9   including Does 1 through 10, inclusive, is responsible in some capacity for the
  10   events herein alleged, or is a necessary party for obtaining appropriate relief.
  11   Plaintiff will seek leave to amend when the true names, capacities,
  12   connections, and responsibilities of the Defendants and Does 1 through 10,
  13   inclusive, are ascertained.
  14
  15      JURISDICTION & VENUE:
  16      5. The Court has subject matter jurisdiction over the action pursuant to 28
  17   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  19      6. Pursuant to supplemental jurisdiction, an attendant and related cause
  20   of action, arising from the same nucleus of operative facts and arising out of
  21   the same transactions, is also brought under California’s Unruh Civil Rights
  22   Act, which act expressly incorporates the Americans with Disabilities Act.
  23      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  24   founded on the fact that the real property which is the subject of this action is
  25   located in this district and that Plaintiff's cause of action arose in this district.
  26
  27      FACTUAL ALLEGATIONS:
  28      8. Plaintiff went to the Restaurant in October 2019 with the intention to


                                                 2

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09561-JAK-JEM
                           Document
                             Document
                                    10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                         Page393ofof87
                                                                     7 Page
                                                                       Page ID
                                                                             ID #:3
                                                                                #:64




   1   avail himself of its goods, motivated in part to determine if the defendants
   2   comply with the disability access laws.
   3      9. The Restaurant is a facility open to the public, a place of public
   4   accommodation, and a business establishment.
   5      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
   6   to provide accessible dining surfaces.
   7      11. On information and belief, the defendants currently fail to provide
   8   accessible dining surfaces.
   9      12. Plaintiff personally encountered these barriers.
  10      13. By failing to provide accessible facilities, the defendants denied the
  11   plaintiff full and equal access.
  12      14. The failure to provide accessible facilities created difficulty and
  13   discomfort for the Plaintiff.
  14      15. Even though the plaintiff did not confront the following barriers, on
  15   information and belief the defendants currently fail to provide accessible sales
  16   counters.
  17      16. Additionally, on information and belief the defendants currently fail to
  18   provide accessible restrooms.
  19      17. The defendants have failed to maintain in working and useable
  20   conditions those features required to provide ready access to persons with
  21   disabilities.
  22      18. The barriers identified above are easily removed without much
  23   difficulty or expense. They are the types of barriers identified by the
  24   Department of Justice as presumably readily achievable to remove and, in fact,
  25   these barriers are readily achievable to remove. Moreover, there are numerous
  26   alternative accommodations that could be made to provide a greater level of
  27   access if complete removal were not achievable.
  28      19. Plaintiff will return to the Restaurant to avail himself of its goods and to


                                                3

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09561-JAK-JEM
                           Document
                             Document
                                    10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                         Page404ofof87
                                                                     7 Page
                                                                       Page ID
                                                                             ID #:4
                                                                                #:65




   1   determine compliance with the disability access laws once it is represented to
   2   him that the Restaurant and its facilities are accessible. Plaintiff is currently
   3   deterred from doing so because of his knowledge of the existing barriers and
   4   his uncertainty about the existence of yet other barriers on the site. If the
   5   barriers are not removed, the plaintiff will face unlawful and discriminatory
   6   barriers again.
   7      20. Given the obvious and blatant nature of the barriers and violations
   8   alleged herein, the plaintiff alleges, on information and belief, that there are
   9   other violations and barriers on the site that relate to his disability. Plaintiff will
  10   amend the complaint, to provide proper notice regarding the scope of this
  11   lawsuit, once he conducts a site inspection. However, please be on notice that
  12   the plaintiff seeks to have all barriers related to his disability remedied. See
  13   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  14   encounters one barrier at a site, he can sue to have all barriers that relate to his
  15   disability removed regardless of whether he personally encountered them).
  16
  17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  19   Defendants.) (42 U.S.C. section 12101, et seq.)
  20      21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  21   again herein, the allegations contained in all prior paragraphs of this
  22   complaint.
  23      22. Under the ADA, it is an act of discrimination to fail to ensure that the
  24   privileges, advantages, accommodations, facilities, goods and services of any
  25   place of public accommodation is offered on a full and equal basis by anyone
  26   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  27   § 12182(a). Discrimination is defined, inter alia, as follows:
  28             a. A failure to make reasonable modifications in policies, practices,


                                                 4

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09561-JAK-JEM
                           Document
                             Document
                                    10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                         Page415ofof87
                                                                     7 Page
                                                                       Page ID
                                                                             ID #:5
                                                                                #:66




   1                or procedures, when such modifications are necessary to afford
   2                goods,     services,   facilities,   privileges,   advantages,   or
   3                accommodations to individuals with disabilities, unless the
   4                accommodation would work a fundamental alteration of those
   5                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
   6            b. A failure to remove architectural barriers where such removal is
   7                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
   8                defined by reference to the ADA Standards.
   9            c. A failure to make alterations in such a manner that, to the
  10                maximum extent feasible, the altered portions of the facility are
  11                readily accessible to and usable by individuals with disabilities,
  12                including individuals who use wheelchairs or to ensure that, to the
  13                maximum extent feasible, the path of travel to the altered area and
  14                the bathrooms, telephones, and drinking fountains serving the
  15                altered area, are readily accessible to and usable by individuals
  16                with disabilities. 42 U.S.C. § 12183(a)(2).
  17      23. When a business provides facilities such as dining surfaces, it must
  18   provide accessible dining surfaces.
  19      24. Here, accessible dining surfaces have not been provided.
  20      25. When a business provides facilities such as sales or transaction counters,
  21   it must provide accessible sales or transaction counters.
  22      26. Here, accessible sales or transaction counters have not been provided.
  23      27. When a business provides facilities such as restrooms, it must provide
  24   accessible restrooms.
  25      28. Here, accessible restrooms have not been provided.
  26      29. The Safe Harbor provisions of the 2010 Standards are not applicable
  27   here because the conditions challenged in this lawsuit do not comply with the
  28   1991 Standards.


                                               5

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09561-JAK-JEM
                           Document
                             Document
                                    10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                         Page426ofof87
                                                                     7 Page
                                                                       Page ID
                                                                             ID #:6
                                                                                #:67




   1      30. A public accommodation must maintain in operable working condition
   2   those features of its facilities and equipment that are required to be readily
   3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
   4      31. Here, the failure to ensure that the accessible facilities were available
   5   and ready to be used by the plaintiff is a violation of the law.
   6
   7   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   8   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   9   Code § 51-53.)
  10      32. Plaintiff repleads and incorporates by reference, as if fully set forth
  11   again herein, the allegations contained in all prior paragraphs of this
  12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  13   that persons with disabilities are entitled to full and equal accommodations,
  14   advantages, facilities, privileges, or services in all business establishment of
  15   every kind whatsoever within the jurisdiction of the State of California. Cal.
  16   Civ. Code §51(b).
  17      33. The Unruh Act provides that a violation of the ADA is a violation of the
  18   Unruh Act. Cal. Civ. Code, § 51(f).
  19      34. Defendants’ acts and omissions, as herein alleged, have violated the
  20   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  21   rights to full and equal use of the accommodations, advantages, facilities,
  22   privileges, or services offered.
  23      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  24   discomfort or embarrassment for the plaintiff, the defendants are also each
  25   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  26   (c).)
  27
  28


                                                6

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
       2:19-cv-09561-JAK-JEM
                           Document
                             Document
                                    10 1Filed
                                          Filed
                                              12/11/19
                                                11/07/19Page
                                                         Page437ofof87
                                                                     7 Page
                                                                       Page ID
                                                                             ID #:7
                                                                                #:68




   1          PRAYER:
   2          Wherefore, Plaintiff prays that this Court award damages and provide
   3   relief as follows:
   4       1. For injunctive relief, compelling Defendants to comply with the
   5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   6   plaintiff is not invoking section 55 of the California Civil Code and is not
   7   seeking injunctive relief under the Disabled Persons Act at all.
   8       2. Damages under the Unruh Civil Rights Act, which provides for actual
   9   damages and a statutory minimum of $4,000 for each offense.
  10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  12
       Dated: November 5, 2019          CENTER FOR DISABILITY ACCESS
  13
  14
  15                                    By:
                                        ______________________________
  16
                                               Russell Handy, Esq.
  17                                           Attorney for plaintiff
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              7

       Complaint
Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 44 of 87 Page ID #:69




                Exhibit D
Case
   Case
     2:19-cv-09457-JAK-AS
         2:19-cv-09457-PJW Document
                            Document10
                                     1 Filed
                                       Filed 11/03/19
                                             12/11/19 Page
                                                      Page 145ofof7 87Page
                                                                        Page
                                                                           ID ID
                                                                              #:1#:70




   1      CENTER FOR DISABILITY ACCESS
          Ray Ballister Jr., Esq., SBN 111282
   2      Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
   3      Dennis Price, Esq., SBN 279082
          Mail: 8033 Linda Vista Road, Suite 200
   4      San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
   5      phylg@potterhandy.com
   6      Attorneys for Plaintiff
   7
   8
                                 UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11      Brian Whitaker,                          Case No.

  12               Plaintiff,
                                                   Complaint For Damages And
  13        v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
  14      Park & Second, LLC, a California         Act; Unruh Civil Rights Act
          Limited Liability Company;
  15      Joyful Pasta Inc., a California
          Corporation; and Does 1-10,
  16
                   Defendants.
  17
  18
              Plaintiff Brian Whitaker complains of Park & Second, LLC, a California
  19   Limited Liability Company; Joyful Pasta Inc., a California Corporation; and
  20
       Does 1-10 (“Defendants”), and alleges as follows:
  21
  22
  23      PARTIES:

  24      1. Plaintiff is a California resident with physical disabilities. He is

  25   substantially limited in his ability to walk. He suffers from a C-4 spinal cord

  26   injury. He is a quadriplegic. He uses a wheelchair for mobility.

  27      2. Defendant Park & Second, LLC owned the real property located at or

  28   about 4716 E. 2nd Street, Long Beach, California, in October 2019.


                                              1

       Complaint
Case
   Case
     2:19-cv-09457-JAK-AS
         2:19-cv-09457-PJW Document
                            Document10
                                     1 Filed
                                       Filed 11/03/19
                                             12/11/19 Page
                                                      Page 246ofof7 87Page
                                                                        Page
                                                                           ID ID
                                                                              #:2#:71




   1      3. Defendant Park & Second, LLC owns the real property located at or
   2   about 4716 E. 2nd Street, Long Beach, California, currently.
   3      4. Defendant Joyful Pasta Inc. owned La Strada located at or about 4716
   4   E. 2nd Street, Long Beach, California, in October 2019.
   5      5. Defendant Joyful Pasta Inc. owns La Strada (“Restaurant”) located at or
   6   about 4716 E. 2nd Street, Long Beach, California, currently.
   7      6. Plaintiff does not know the true names of Defendants, their business
   8   capacities, their ownership connection to the property and business, or their
   9   relative responsibilities in causing the access violations herein complained of,
  10   and alleges a joint venture and common enterprise by all such Defendants.
  11   Plaintiff is informed and believes that each of the Defendants herein,
  12   including Does 1 through 10, inclusive, is responsible in some capacity for the
  13   events herein alleged, or is a necessary party for obtaining appropriate relief.
  14   Plaintiff will seek leave to amend when the true names, capacities,
  15   connections, and responsibilities of the Defendants and Does 1 through 10,
  16   inclusive, are ascertained.
  17
  18      JURISDICTION & VENUE:
  19      7. The Court has subject matter jurisdiction over the action pursuant to 28
  20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  22      8. Pursuant to supplemental jurisdiction, an attendant and related cause
  23   of action, arising from the same nucleus of operative facts and arising out of
  24   the same transactions, is also brought under California’s Unruh Civil Rights
  25   Act, which act expressly incorporates the Americans with Disabilities Act.
  26      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  27   founded on the fact that the real property which is the subject of this action is
  28   located in this district and that Plaintiff's cause of action arose in this district.


                                                 2

       Complaint
Case
   Case
     2:19-cv-09457-JAK-AS
         2:19-cv-09457-PJW Document
                            Document10
                                     1 Filed
                                       Filed 11/03/19
                                             12/11/19 Page
                                                      Page 347ofof7 87Page
                                                                        Page
                                                                           ID ID
                                                                              #:3#:72




   1      FACTUAL ALLEGATIONS:
   2      10. Plaintiff went to the Restaurant in October 2019 with the intention to
   3   avail himself of its goods, motivated in part to determine if the defendants
   4   comply with the disability access laws.
   5      11. The Restaurant is a facility open to the public, a place of public
   6   accommodation, and a business establishment.
   7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
   8   to provide accessible dining surfaces.
   9      13. On information and belief, the defendants currently fail to provide
  10   accessible dining surfaces.
  11      14. Plaintiff personally encountered these barriers.
  12      15. By failing to provide accessible facilities, the defendants denied the
  13   plaintiff full and equal access.
  14      16. The failure to provide accessible facilities created difficulty and
  15   discomfort for the Plaintiff.
  16      17. Even though the plaintiff did not confront the barrier, on information
  17   and belief the defendants currently fail to provide accessible restrooms.
  18      18. The defendants have failed to maintain in working and useable
  19   conditions those features required to provide ready access to persons with
  20   disabilities.
  21      19. The barriers identified above are easily removed without much
  22   difficulty or expense. They are the types of barriers identified by the
  23   Department of Justice as presumably readily achievable to remove and, in fact,
  24   these barriers are readily achievable to remove. Moreover, there are numerous
  25   alternative accommodations that could be made to provide a greater level of
  26   access if complete removal were not achievable.
  27      20. Plaintiff will return to the Restaurant to avail himself of its goods and to
  28   determine compliance with the disability access laws once it is represented to


                                                3

       Complaint
Case
   Case
     2:19-cv-09457-JAK-AS
         2:19-cv-09457-PJW Document
                            Document10
                                     1 Filed
                                       Filed 11/03/19
                                             12/11/19 Page
                                                      Page 448ofof7 87Page
                                                                        Page
                                                                           ID ID
                                                                              #:4#:73




   1   him that the Restaurant and its facilities are accessible. Plaintiff is currently
   2   deterred from doing so because of his knowledge of the existing barriers and
   3   his uncertainty about the existence of yet other barriers on the site. If the
   4   barriers are not removed, the plaintiff will face unlawful and discriminatory
   5   barriers again.
   6      21. Given the obvious and blatant nature of the barriers and violations
   7   alleged herein, the plaintiff alleges, on information and belief, that there are
   8   other violations and barriers on the site that relate to his disability. Plaintiff will
   9   amend the complaint, to provide proper notice regarding the scope of this
  10   lawsuit, once he conducts a site inspection. However, please be on notice that
  11   the plaintiff seeks to have all barriers related to his disability remedied. See
  12   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  13   encounters one barrier at a site, he can sue to have all barriers that relate to his
  14   disability removed regardless of whether he personally encountered them).
  15
  16   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  17   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  18   Defendants.) (42 U.S.C. section 12101, et seq.)
  19      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  20   again herein, the allegations contained in all prior paragraphs of this
  21   complaint.
  22      23. Under the ADA, it is an act of discrimination to fail to ensure that the
  23   privileges, advantages, accommodations, facilities, goods and services of any
  24   place of public accommodation is offered on a full and equal basis by anyone
  25   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  26   § 12182(a). Discrimination is defined, inter alia, as follows:
  27             a. A failure to make reasonable modifications in policies, practices,
  28                or procedures, when such modifications are necessary to afford


                                                 4

       Complaint
Case
   Case
     2:19-cv-09457-JAK-AS
         2:19-cv-09457-PJW Document
                            Document10
                                     1 Filed
                                       Filed 11/03/19
                                             12/11/19 Page
                                                      Page 549ofof7 87Page
                                                                        Page
                                                                           ID ID
                                                                              #:5#:74




   1               goods,      services,   facilities,   privileges,   advantages,     or
   2               accommodations to individuals with disabilities, unless the
   3               accommodation would work a fundamental alteration of those
   4               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
   5            b. A failure to remove architectural barriers where such removal is
   6               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
   7               defined by reference to the ADA Standards.
   8            c. A failure to make alterations in such a manner that, to the
   9               maximum extent feasible, the altered portions of the facility are
  10               readily accessible to and usable by individuals with disabilities,
  11               including individuals who use wheelchairs or to ensure that, to the
  12               maximum extent feasible, the path of travel to the altered area and
  13               the bathrooms, telephones, and drinking fountains serving the
  14               altered area, are readily accessible to and usable by individuals
  15               with disabilities. 42 U.S.C. § 12183(a)(2).
  16      24. When a business provides facilities such as dining surfaces, it must
  17   provide accessible dining surfaces.
  18      25. Here, accessible dining surfaces have not been provided.
  19      26. When a business provides facilities such as restrooms, it must provide
  20   accessible restrooms.
  21      27. Here, accessible restrooms have not been provided.
  22      28. The Safe Harbor provisions of the 2010 Standards are not applicable
  23   here because the conditions challenged in this lawsuit do not comply with the
  24   1991 Standards.
  25      29. A public accommodation must maintain in operable working condition
  26   those features of its facilities and equipment that are required to be readily
  27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  28      30. Here, the failure to ensure that the accessible facilities were available


                                               5

       Complaint
Case
   Case
     2:19-cv-09457-JAK-AS
         2:19-cv-09457-PJW Document
                            Document10
                                     1 Filed
                                       Filed 11/03/19
                                             12/11/19 Page
                                                      Page 650ofof7 87Page
                                                                        Page
                                                                           ID ID
                                                                              #:6#:75




   1   and ready to be used by the plaintiff is a violation of the law.
   2
   3   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   4   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   5   Code § 51-53.)
   6      31. Plaintiff repleads and incorporates by reference, as if fully set forth
   7   again herein, the allegations contained in all prior paragraphs of this
   8   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   9   that persons with disabilities are entitled to full and equal accommodations,
  10   advantages, facilities, privileges, or services in all business establishment of
  11   every kind whatsoever within the jurisdiction of the State of California. Cal.
  12   Civ. Code §51(b).
  13      32. The Unruh Act provides that a violation of the ADA is a violation of the
  14   Unruh Act. Cal. Civ. Code, § 51(f).
  15      33. Defendants’ acts and omissions, as herein alleged, have violated the
  16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  17   rights to full and equal use of the accommodations, advantages, facilities,
  18   privileges, or services offered.
  19      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  20   discomfort or embarrassment for the plaintiff, the defendants are also each
  21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  22   (c).)
  23
  24             PRAYER:
  25             Wherefore, Plaintiff prays that this Court award damages and provide
  26   relief as follows:
  27           1. For injunctive relief, compelling Defendants to comply with the
  28   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                                6

       Complaint
Case
   Case
     2:19-cv-09457-JAK-AS
         2:19-cv-09457-PJW Document
                            Document10
                                     1 Filed
                                       Filed 11/03/19
                                             12/11/19 Page
                                                      Page 751ofof7 87Page
                                                                        Page
                                                                           ID ID
                                                                              #:7#:76




   1   plaintiff is not invoking section 55 of the California Civil Code and is not
   2   seeking injunctive relief under the Disabled Persons Act at all.
   3       2. Damages under the Unruh Civil Rights Act, which provides for actual
   4   damages and a statutory minimum of $4,000 for each offense.
   5       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   6   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
   7
       Dated: November 1, 2019          CENTER FOR DISABILITY ACCESS
   8
   9
                                        By:
  10
  11                                    ______________________________
  12                                           Russell Handy, Esq.
                                               Attorney for plaintiff
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              7

       Complaint
Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 52 of 87 Page ID #:77




                 Exhibit E
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09932-CJC-RAO
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/20/19Page
                                                          Page
                                                             531ofof87
                                                                     7 Page ID #:1
                                                                               #:78




   1     CENTER FOR DISABILITY ACCESS
         Ray Ballister Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Russell Handy, Esq., SBN 195058
   3     Dennis Price, Esq., SBN 279082
         Mail: 8033 Linda Vista Road, Suite 200
   4     San Diego, CA 92111
         (858) 375-7385; (888) 422-5191 fax
   5     phylg@potterhandy.com
   6     Attorneys for Plaintiff
   7
   8
                                 UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11     Brian Whitaker,                           Case No.

  12               Plaintiff,
                                                   Complaint For Damages And
  13        v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
  14     PLH Holdings LLC, a California            Act; Unruh Civil Rights Act
         Limited Liability Company;
  15     Pietris Bakery USA, Inc., a
         California Corporation; and Does 1-
  16     10,

  17               Defendants.

  18
  19         Plaintiff Brian Whitaker complains of PLH Holdings LLC, a California

  20   Limited Liability Company; Pietris Bakery USA, Inc., a California Corporation;

  21   and Does 1-10 (“Defendants”), and alleges as follows:

  22
  23
          PARTIES:
  24
          1. Plaintiff is a California resident with physical disabilities. He is
  25
       substantially limited in his ability to walk. He suffers from a C-4 spinal cord
  26
       injury. He is a quadriplegic. He uses a wheelchair for mobility.
  27
          2. Defendant PLH Holdings LLC owned the real property located at or
  28
       about 5000 E. 2nd Street, Long Beach, California, in October 2019.

                                              1

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09932-CJC-RAO
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/20/19Page
                                                          Page
                                                             542ofof87
                                                                     7 Page ID #:2
                                                                               #:79




   1      3. Defendant PLH Holdings LLC owns the real property located at or
   2   about 5000 E. 2nd Street, Long Beach, California, currently.
   3      4. Defendant Pietris Bakery USA, Inc. owned Pietris Bakery located at or
   4   about 5000 E. 2nd Street, Long Beach, California, in October 2019.
   5      5. Defendant Pietris Bakery USA, Inc. owns Pietris Bakery (“Bakery”)
   6   located at or about 5000 E. 2nd Street, Long Beach, California, currently.
   7      6. Plaintiff does not know the true names of Defendants, their business
   8   capacities, their ownership connection to the property and business, or their
   9   relative responsibilities in causing the access violations herein complained of,
  10   and alleges a joint venture and common enterprise by all such Defendants.
  11   Plaintiff is informed and believes that each of the Defendants herein,
  12   including Does 1 through 10, inclusive, is responsible in some capacity for the
  13   events herein alleged, or is a necessary party for obtaining appropriate relief.
  14   Plaintiff will seek leave to amend when the true names, capacities,
  15   connections, and responsibilities of the Defendants and Does 1 through 10,
  16   inclusive, are ascertained.
  17
  18      JURISDICTION & VENUE:
  19      7. The Court has subject matter jurisdiction over the action pursuant to 28
  20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  22      8. Pursuant to supplemental jurisdiction, an attendant and related cause
  23   of action, arising from the same nucleus of operative facts and arising out of
  24   the same transactions, is also brought under California’s Unruh Civil Rights
  25   Act, which act expressly incorporates the Americans with Disabilities Act.
  26      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  27   founded on the fact that the real property which is the subject of this action is
  28   located in this district and that Plaintiff's cause of action arose in this district.


                                                 2

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09932-CJC-RAO
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/20/19Page
                                                          Page
                                                             553ofof87
                                                                     7 Page ID #:3
                                                                               #:80




   1      FACTUAL ALLEGATIONS:
   2      10. Plaintiff went to the Bakery in October 2019 with the intention to avail
   3   himself of its goods, motivated in part to determine if the defendants comply
   4   with the disability access laws.
   5      11. The Bakery is a facility open to the public, a place of public
   6   accommodation, and a business establishment.
   7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
   8   to provide accessible dining surfaces in conformance with the ADA Standards
   9   as it relates to wheelchair users like the plaintiff.
  10      13. On information and belief, the defendants currently fail to provide
  11   accessible dining surfaces.
  12      14. This barrier relates to and impacts the plaintiff’s disability. Plaintiff
  13   personally encountered this barrier.
  14      15. By failing to provide accessible facilities, the defendants denied the
  15   plaintiff full and equal access.
  16      16. The failure to provide accessible facilities created difficulty and
  17   discomfort for the Plaintiff.
  18      17. Even though the plaintiff did not confront the barrier, on information
  19   and belief the defendants currently fail to provide accessible restrooms.
  20   Plaintiff seeks to have these barriers removed as they relate to and impact his
  21   disability.
  22      18. The defendants have failed to maintain in working and useable
  23   conditions those features required to provide ready access to persons with
  24   disabilities.
  25      19. The barriers identified above are easily removed without much
  26   difficulty or expense. They are the types of barriers identified by the
  27   Department of Justice as presumably readily achievable to remove and, in fact,
  28   these barriers are readily achievable to remove. Moreover, there are numerous


                                                 3

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09932-CJC-RAO
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/20/19Page
                                                          Page
                                                             564ofof87
                                                                     7 Page ID #:4
                                                                               #:81




   1   alternative accommodations that could be made to provide a greater level of
   2   access if complete removal were not achievable.
   3      20. Plaintiff will return to the Bakery to avail himself of its goods and to
   4   determine compliance with the disability access laws once it is represented to
   5   him that the Bakery and its facilities are accessible. Plaintiff is currently
   6   deterred from doing so because of his knowledge of the existing barriers and
   7   his uncertainty about the existence of yet other barriers on the site. If the
   8   barriers are not removed, the plaintiff will face unlawful and discriminatory
   9   barriers again.
  10      21. Given the obvious and blatant nature of the barriers and violations
  11   alleged herein, the plaintiff alleges, on information and belief, that there are
  12   other violations and barriers on the site that relate to his disability. Plaintiff will
  13   amend the complaint, to provide proper notice regarding the scope of this
  14   lawsuit, once he conducts a site inspection. However, please be on notice that
  15   the plaintiff seeks to have all barriers related to his disability remedied. See
  16   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  17   encounters one barrier at a site, he can sue to have all barriers that relate to his
  18   disability removed regardless of whether he personally encountered them).
  19
  20   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  21   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  22   Defendants.) (42 U.S.C. section 12101, et seq.)
  23      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  24   again herein, the allegations contained in all prior paragraphs of this
  25   complaint.
  26      23. Under the ADA, it is an act of discrimination to fail to ensure that the
  27   privileges, advantages, accommodations, facilities, goods and services of any
  28   place of public accommodation is offered on a full and equal basis by anyone


                                                 4

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09932-CJC-RAO
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/20/19Page
                                                          Page
                                                             575ofof87
                                                                     7 Page ID #:5
                                                                               #:82




   1   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   2   § 12182(a). Discrimination is defined, inter alia, as follows:
   3            a. A failure to make reasonable modifications in policies, practices,
   4               or procedures, when such modifications are necessary to afford
   5               goods,      services,   facilities,   privileges,    advantages,   or
   6               accommodations to individuals with disabilities, unless the
   7               accommodation would work a fundamental alteration of those
   8               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
   9            b. A failure to remove architectural barriers where such removal is
  10               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  11               defined by reference to the ADA Standards.
  12            c. A failure to make alterations in such a manner that, to the
  13               maximum extent feasible, the altered portions of the facility are
  14               readily accessible to and usable by individuals with disabilities,
  15               including individuals who use wheelchairs or to ensure that, to the
  16               maximum extent feasible, the path of travel to the altered area and
  17               the bathrooms, telephones, and drinking fountains serving the
  18               altered area, are readily accessible to and usable by individuals
  19               with disabilities. 42 U.S.C. § 12183(a)(2).
  20      24. When a business provides facilities such as dining surfaces, it must
  21   provide accessible dining surfaces.
  22      25. Here, accessible dining surfaces have not been provided.
  23      26. When a business provides facilities such as restrooms, it must provide
  24   accessible restrooms.
  25      27. Here, accessible restrooms have not been provided.
  26      28. The Safe Harbor provisions of the 2010 Standards are not applicable
  27   here because the conditions challenged in this lawsuit do not comply with the
  28   1991 Standards.


                                               5

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09932-CJC-RAO
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/20/19Page
                                                          Page
                                                             586ofof87
                                                                     7 Page ID #:6
                                                                               #:83




   1      29. A public accommodation must maintain in operable working condition
   2   those features of its facilities and equipment that are required to be readily
   3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
   4      30. Here, the failure to ensure that the accessible facilities were available
   5   and ready to be used by the plaintiff is a violation of the law.
   6
   7   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   8   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   9   Code § 51-53.)
  10      31. Plaintiff repleads and incorporates by reference, as if fully set forth
  11   again herein, the allegations contained in all prior paragraphs of this
  12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  13   that persons with disabilities are entitled to full and equal accommodations,
  14   advantages, facilities, privileges, or services in all business establishment of
  15   every kind whatsoever within the jurisdiction of the State of California. Cal.
  16   Civ. Code §51(b).
  17      32. The Unruh Act provides that a violation of the ADA is a violation of the
  18   Unruh Act. Cal. Civ. Code, § 51(f).
  19      33. Defendants’ acts and omissions, as herein alleged, have violated the
  20   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  21   rights to full and equal use of the accommodations, advantages, facilities,
  22   privileges, or services offered.
  23      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  24   discomfort or embarrassment for the plaintiff, the defendants are also each
  25   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  26   (c).)
  27
  28


                                                6

       Complaint
Case
 Case2:19-cv-09457-JAK-AS
      2:19-cv-09932-CJC-RAO
                          Document
                             Document
                                   10 1Filed
                                          Filed
                                              12/11/19
                                                11/20/19Page
                                                          Page
                                                             597ofof87
                                                                     7 Page ID #:7
                                                                               #:84




   1          PRAYER:
   2          Wherefore, Plaintiff prays that this Court award damages and provide
   3   relief as follows:
   4       1. For injunctive relief, compelling Defendants to comply with the
   5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   6   plaintiff is not invoking section 55 of the California Civil Code and is not
   7   seeking injunctive relief under the Disabled Persons Act at all.
   8       2. Damages under the Unruh Civil Rights Act, which provides for actual
   9   damages and a statutory minimum of $4,000 for each offense.
  10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  12
       Dated: November 19, 2019         CENTER FOR DISABILITY ACCESS
  13
  14
                                        By:
  15
  16                                    ______________________________
  17                                           Russell Handy, Esq.
                                               Attorney for plaintiff
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              7

       Complaint
Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 60 of 87 Page ID #:85




                 Exhibit F
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09679-JFW-JCDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page61
                                                               1 of 87
                                                                    7 Page
                                                                       PageIDID#:1
                                                                                #:86




   1      CENTER FOR DISABILITY ACCESS
          Ray Ballister Jr., Esq., SBN 111282
   2      Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
   3      Dennis Price, Esq., SBN 279082
          Mail: 8033 Linda Vista Road, Suite 200
   4      San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
   5      phylg@potterhandy.com
   6      Attorneys for Plaintiff
   7
   8
                                 UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11      Brian Whitaker,                          Case No.

  12               Plaintiff,
                                                   Complaint For Damages And
  13        v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
  14      5018 E2 LLC, a California Limited        Act; Unruh Civil Rights Act
          Liability Company;
  15      Irene and Nick, LLC, a California
          Limited Liability Company; and
  16      Does 1-10,

  17               Defendants.

  18
  19          Plaintiff Brian Whitaker complains of 5018 E2 LLC, a California

  20   Limited Liability Company; Irene and Nick, LLC, a California Limited

  21   Liability Company; and Does 1-10 (“Defendants”), and alleges as follows:

  22
  23
          PARTIES:
  24
          1. Plaintiff is a California resident with physical disabilities. He is
  25
       substantially limited in his ability to walk. He suffers from a C-4 spinal cord
  26
       injury. He is a quadriplegic. He uses a wheelchair for mobility.
  27
          2. Defendant 5018 E2 LLC owned the real property located at or about
  28
       5040 E. 2nd Street, Long Beach, California, in October 2019.

                                              1

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09679-JFW-JCDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page62
                                                               2 of 87
                                                                    7 Page
                                                                       PageIDID#:2
                                                                                #:87




   1      3. Defendant 5018 E2 LLC owns the real property located at or about
   2   5040 E. 2nd Street, Long Beach, California, currently.
   3      4. Defendant Irene and Nick, LLC owned Poke Pola located at or about
   4   5040 E. 2nd Street, Long Beach, California, in October 2019.
   5      5. Defendant Irene and Nick, LLC owns Poke Pola (“Restaurant”) located
   6   at or about 5040 E. 2nd Street, Long Beach, California, currently.
   7      6. Plaintiff does not know the true names of Defendants, their business
   8   capacities, their ownership connection to the property and business, or their
   9   relative responsibilities in causing the access violations herein complained of,
  10   and alleges a joint venture and common enterprise by all such Defendants.
  11   Plaintiff is informed and believes that each of the Defendants herein,
  12   including Does 1 through 10, inclusive, is responsible in some capacity for the
  13   events herein alleged, or is a necessary party for obtaining appropriate relief.
  14   Plaintiff will seek leave to amend when the true names, capacities,
  15   connections, and responsibilities of the Defendants and Does 1 through 10,
  16   inclusive, are ascertained.
  17
  18      JURISDICTION & VENUE:
  19      7. The Court has subject matter jurisdiction over the action pursuant to 28
  20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  22      8. Pursuant to supplemental jurisdiction, an attendant and related cause
  23   of action, arising from the same nucleus of operative facts and arising out of
  24   the same transactions, is also brought under California’s Unruh Civil Rights
  25   Act, which act expressly incorporates the Americans with Disabilities Act.
  26      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  27   founded on the fact that the real property which is the subject of this action is
  28   located in this district and that Plaintiff's cause of action arose in this district.


                                                 2

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09679-JFW-JCDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page63
                                                               3 of 87
                                                                    7 Page
                                                                       PageIDID#:3
                                                                                #:88




   1      FACTUAL ALLEGATIONS:
   2      10. Plaintiff went to the Restaurant in October 2019 with the intention to
   3   avail himself of its goods, motivated in part to determine if the defendants
   4   comply with the disability access laws.
   5      11. The Restaurant is a facility open to the public, a place of public
   6   accommodation, and a business establishment.
   7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
   8   to provide accessible dining surfaces.
   9      13. On information and belief, the defendants currently fail to provide
  10   accessible dining surfaces.
  11      14. Plaintiff personally encountered these barriers.
  12      15. By failing to provide accessible facilities, the defendants denied the
  13   plaintiff full and equal access.
  14      16. The failure to provide accessible facilities created difficulty and
  15   discomfort for the Plaintiff.
  16      17. The defendants have failed to maintain in working and useable
  17   conditions those features required to provide ready access to persons with
  18   disabilities.
  19      18. The barriers identified above are easily removed without much
  20   difficulty or expense. They are the types of barriers identified by the
  21   Department of Justice as presumably readily achievable to remove and, in fact,
  22   these barriers are readily achievable to remove. Moreover, there are numerous
  23   alternative accommodations that could be made to provide a greater level of
  24   access if complete removal were not achievable.
  25      19. Plaintiff will return to the Restaurant to avail himself of its goods and to
  26   determine compliance with the disability access laws once it is represented to
  27   him that the Restaurant and its facilities are accessible. Plaintiff is currently
  28   deterred from doing so because of his knowledge of the existing barriers and


                                                3

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09679-JFW-JCDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page64
                                                               4 of 87
                                                                    7 Page
                                                                       PageIDID#:4
                                                                                #:89




   1   his uncertainty about the existence of yet other barriers on the site. If the
   2   barriers are not removed, the plaintiff will face unlawful and discriminatory
   3   barriers again.
   4      20. Given the obvious and blatant nature of the barriers and violations
   5   alleged herein, the plaintiff alleges, on information and belief, that there are
   6   other violations and barriers on the site that relate to his disability. Plaintiff will
   7   amend the complaint, to provide proper notice regarding the scope of this
   8   lawsuit, once he conducts a site inspection. However, please be on notice that
   9   the plaintiff seeks to have all barriers related to his disability remedied. See
  10   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  11   encounters one barrier at a site, he can sue to have all barriers that relate to his
  12   disability removed regardless of whether he personally encountered them).
  13
  14   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  15   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  16   Defendants.) (42 U.S.C. section 12101, et seq.)
  17      21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  18   again herein, the allegations contained in all prior paragraphs of this
  19   complaint.
  20      22. Under the ADA, it is an act of discrimination to fail to ensure that the
  21   privileges, advantages, accommodations, facilities, goods and services of any
  22   place of public accommodation is offered on a full and equal basis by anyone
  23   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  24   § 12182(a). Discrimination is defined, inter alia, as follows:
  25             a. A failure to make reasonable modifications in policies, practices,
  26                or procedures, when such modifications are necessary to afford
  27                goods,     services,     facilities,   privileges,    advantages,      or
  28                accommodations to individuals with disabilities, unless the


                                                 4

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09679-JFW-JCDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page65
                                                               5 of 87
                                                                    7 Page
                                                                       PageIDID#:5
                                                                                #:90




   1                accommodation would work a fundamental alteration of those
   2                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
   3            b. A failure to remove architectural barriers where such removal is
   4                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
   5                defined by reference to the ADA Standards.
   6            c. A failure to make alterations in such a manner that, to the
   7                maximum extent feasible, the altered portions of the facility are
   8                readily accessible to and usable by individuals with disabilities,
   9                including individuals who use wheelchairs or to ensure that, to the
  10                maximum extent feasible, the path of travel to the altered area and
  11                the bathrooms, telephones, and drinking fountains serving the
  12                altered area, are readily accessible to and usable by individuals
  13                with disabilities. 42 U.S.C. § 12183(a)(2).
  14      23. When a business provides facilities such as dining surfaces, it must
  15   provide accessible dining surfaces.
  16      24. Here, accessible dining surfaces have not been provided.
  17      25. The Safe Harbor provisions of the 2010 Standards are not applicable
  18   here because the conditions challenged in this lawsuit do not comply with the
  19   1991 Standards.
  20      26. A public accommodation must maintain in operable working condition
  21   those features of its facilities and equipment that are required to be readily
  22   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  23      27. Here, the failure to ensure that the accessible facilities were available
  24   and ready to be used by the plaintiff is a violation of the law.
  25
  26
  27
  28


                                               5

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09679-JFW-JCDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page66
                                                               6 of 87
                                                                    7 Page
                                                                       PageIDID#:6
                                                                                #:91




   1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   3   Code § 51-53.)
   4      28. Plaintiff repleads and incorporates by reference, as if fully set forth
   5   again herein, the allegations contained in all prior paragraphs of this
   6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   7   that persons with disabilities are entitled to full and equal accommodations,
   8   advantages, facilities, privileges, or services in all business establishment of
   9   every kind whatsoever within the jurisdiction of the State of California. Cal.
  10   Civ. Code §51(b).
  11      29. The Unruh Act provides that a violation of the ADA is a violation of the
  12   Unruh Act. Cal. Civ. Code, § 51(f).
  13      30. Defendants’ acts and omissions, as herein alleged, have violated the
  14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  15   rights to full and equal use of the accommodations, advantages, facilities,
  16   privileges, or services offered.
  17      31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  18   discomfort or embarrassment for the plaintiff, the defendants are also each
  19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  20   (c).)
  21
  22             PRAYER:
  23             Wherefore, Plaintiff prays that this Court award damages and provide
  24   relief as follows:
  25           1. For injunctive relief, compelling Defendants to comply with the
  26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  27   plaintiff is not invoking section 55 of the California Civil Code and is not
  28   seeking injunctive relief under the Disabled Persons Act at all.


                                                6

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09679-JFW-JCDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page67
                                                               7 of 87
                                                                    7 Page
                                                                       PageIDID#:7
                                                                                #:92




   1       2. Damages under the Unruh Civil Rights Act, which provides for actual
   2   damages and a statutory minimum of $4,000 for each offense.
   3       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
   5
       Dated: October 31, 2019          CENTER FOR DISABILITY ACCESS
   6
   7
                                        By:
   8
                                        ______________________________
   9
                                               Russell Handy, Esq.
  10                                           Attorney for plaintiff
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              7

       Complaint
Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 68 of 87 Page ID #:93




                Exhibit G
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09676-DSF-SSDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page691 of 87
                                                                     7 Page
                                                                        PageID
                                                                             ID#:1
                                                                                #:94




   1      CENTER FOR DISABILITY ACCESS
          Ray Ballister Jr., Esq., SBN 111282
   2      Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
   3      Dennis Price, Esq., SBN 279082
          Mail: 8033 Linda Vista Road, Suite 200
   4      San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
   5      phylg@potterhandy.com
   6      Attorneys for Plaintiff
   7
   8
                                 UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11      Brian Whitaker,                          Case No.

  12               Plaintiff,
                                                   Complaint For Damages And
  13        v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
  14      Panama Joes Investors LLC, a             Act; Unruh Civil Rights Act
          California Limited Liability
  15      Company; and Does 1-10,

  16               Defendants.

  17
  18          Plaintiff Brian Whitaker complains of Panama Joes Investors LLC, a

  19   California Limited Liability Company; and Does 1-10 (“Defendants”), and

  20   alleges as follows:

  21
  22
          PARTIES:
  23
          1. Plaintiff is a California resident with physical disabilities. He is
  24
       substantially limited in his ability to walk. He suffers from a C-4 spinal cord
  25
       injury. He is a quadriplegic. He uses a wheelchair for mobility.
  26
          2. Defendant Panama Joes Investors LLC owned Panama Joe’s located at
  27
       or about 5100 E. 2nd Street, Long Beach, California, in October 2019.
  28
          3. Defendant Panama Joes Investors LLC owns Panama Joe’s located at or

                                              1

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09676-DSF-SSDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page702 of 87
                                                                     7 Page
                                                                        PageID
                                                                             ID#:2
                                                                                #:95




   1   about 5100 E. 2nd Street, Long Beach, California, currently.
   2      4. Plaintiff does not know the true names of Defendants, their business
   3   capacities, their ownership connection to the property and business, or their
   4   relative responsibilities in causing the access violations herein complained of,
   5   and alleges a joint venture and common enterprise by all such Defendants.
   6   Plaintiff is informed and believes that each of the Defendants herein,
   7   including Does 1 through 10, inclusive, is responsible in some capacity for the
   8   events herein alleged, or is a necessary party for obtaining appropriate relief.
   9   Plaintiff will seek leave to amend when the true names, capacities,
  10   connections, and responsibilities of the Defendants and Does 1 through 10,
  11   inclusive, are ascertained.
  12
  13      JURISDICTION & VENUE:
  14      5. The Court has subject matter jurisdiction over the action pursuant to 28
  15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  17      6. Pursuant to supplemental jurisdiction, an attendant and related cause
  18   of action, arising from the same nucleus of operative facts and arising out of
  19   the same transactions, is also brought under California’s Unruh Civil Rights
  20   Act, which act expressly incorporates the Americans with Disabilities Act.
  21      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  22   founded on the fact that the real property which is the subject of this action is
  23   located in this district and that Plaintiff's cause of action arose in this district.
  24
  25      FACTUAL ALLEGATIONS:
  26      8. Plaintiff went to Panama Joe’s in October 2019 with the intention to
  27   avail himself of its goods, motivated in part to determine if the defendants
  28   comply with the disability access laws.


                                                 2

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09676-DSF-SSDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page713 of 87
                                                                     7 Page
                                                                        PageID
                                                                             ID#:3
                                                                                #:96




   1      9. Panama Joe’s is a facility open to the public, a place of public
   2   accommodation, and a business establishment.
   3      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
   4   to provide accessible dining surfaces.
   5      11. On information and belief, the defendants currently fail to provide
   6   accessible dining surfaces.
   7      12. Plaintiff personally encountered these barriers.
   8      13. By failing to provide accessible facilities, the defendants denied the
   9   plaintiff full and equal access.
  10      14. The failure to provide accessible facilities created difficulty and
  11   discomfort for the Plaintiff.
  12      15. Even though the plaintiff did not confront the following barriers, on
  13   information and belief the defendants currently fail to provide accessible paths
  14   of travel in the patio area.
  15      16. Additionally, on information and belief the defendants currently fail to
  16   provide accessible restrooms.
  17      17. The defendants have failed to maintain in working and useable
  18   conditions those features required to provide ready access to persons with
  19   disabilities.
  20      18. The barriers identified above are easily removed without much
  21   difficulty or expense. They are the types of barriers identified by the
  22   Department of Justice as presumably readily achievable to remove and, in fact,
  23   these barriers are readily achievable to remove. Moreover, there are numerous
  24   alternative accommodations that could be made to provide a greater level of
  25   access if complete removal were not achievable.
  26      19. Plaintiff will return to Panama Joe’s to avail himself of its goods and to
  27   determine compliance with the disability access laws once it is represented to
  28   him that Panama Joe’s and its facilities are accessible. Plaintiff is currently


                                                3

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09676-DSF-SSDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page724 of 87
                                                                     7 Page
                                                                        PageID
                                                                             ID#:4
                                                                                #:97




   1   deterred from doing so because of his knowledge of the existing barriers and
   2   his uncertainty about the existence of yet other barriers on the site. If the
   3   barriers are not removed, the plaintiff will face unlawful and discriminatory
   4   barriers again.
   5      20. Given the obvious and blatant nature of the barriers and violations
   6   alleged herein, the plaintiff alleges, on information and belief, that there are
   7   other violations and barriers on the site that relate to his disability. Plaintiff will
   8   amend the complaint, to provide proper notice regarding the scope of this
   9   lawsuit, once he conducts a site inspection. However, please be on notice that
  10   the plaintiff seeks to have all barriers related to his disability remedied. See
  11   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  12   encounters one barrier at a site, he can sue to have all barriers that relate to his
  13   disability removed regardless of whether he personally encountered them).
  14
  15   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  16   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  17   Defendants.) (42 U.S.C. section 12101, et seq.)
  18      21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  19   again herein, the allegations contained in all prior paragraphs of this
  20   complaint.
  21      22. Under the ADA, it is an act of discrimination to fail to ensure that the
  22   privileges, advantages, accommodations, facilities, goods and services of any
  23   place of public accommodation is offered on a full and equal basis by anyone
  24   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  25   § 12182(a). Discrimination is defined, inter alia, as follows:
  26             a. A failure to make reasonable modifications in policies, practices,
  27                or procedures, when such modifications are necessary to afford
  28                goods,     services,     facilities,   privileges,    advantages,      or


                                                 4

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09676-DSF-SSDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page735 of 87
                                                                     7 Page
                                                                        PageID
                                                                             ID#:5
                                                                                #:98




   1                accommodations to individuals with disabilities, unless the
   2                accommodation would work a fundamental alteration of those
   3                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
   4            b. A failure to remove architectural barriers where such removal is
   5                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
   6                defined by reference to the ADA Standards.
   7            c. A failure to make alterations in such a manner that, to the
   8                maximum extent feasible, the altered portions of the facility are
   9                readily accessible to and usable by individuals with disabilities,
  10                including individuals who use wheelchairs or to ensure that, to the
  11                maximum extent feasible, the path of travel to the altered area and
  12                the bathrooms, telephones, and drinking fountains serving the
  13                altered area, are readily accessible to and usable by individuals
  14                with disabilities. 42 U.S.C. § 12183(a)(2).
  15      23. When a business provides facilities such as dining surfaces, it must
  16   provide accessible dining surfaces.
  17      24. Here, accessible dining surfaces have not been provided.
  18      25. When a business provides paths of travel, it must provide accessible
  19   paths of travel.
  20      26. Here, accessible paths of travel have not been provided.
  21      27. When a business provides facilities such as restrooms, it must provide
  22   accessible restrooms.
  23      28. Here, accessible restrooms have not been provided.
  24      29. The Safe Harbor provisions of the 2010 Standards are not applicable
  25   here because the conditions challenged in this lawsuit do not comply with the
  26   1991 Standards.
  27      30. A public accommodation must maintain in operable working condition
  28   those features of its facilities and equipment that are required to be readily


                                               5

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
       2:19-cv-09676-DSF-SSDocument
                             Document
                                    10 1 Filed
                                          Filed12/11/19
                                                11/12/19 Page
                                                          Page746 of 87
                                                                     7 Page
                                                                        PageID
                                                                             ID#:6
                                                                                #:99




   1   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
   2      31. Here, the failure to ensure that the accessible facilities were available
   3   and ready to be used by the plaintiff is a violation of the law.
   4
   5   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   6   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   7   Code § 51-53.)
   8      32. Plaintiff repleads and incorporates by reference, as if fully set forth
   9   again herein, the allegations contained in all prior paragraphs of this
  10   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  11   that persons with disabilities are entitled to full and equal accommodations,
  12   advantages, facilities, privileges, or services in all business establishment of
  13   every kind whatsoever within the jurisdiction of the State of California. Cal.
  14   Civ. Code §51(b).
  15      33. The Unruh Act provides that a violation of the ADA is a violation of the
  16   Unruh Act. Cal. Civ. Code, § 51(f).
  17      34. Defendants’ acts and omissions, as herein alleged, have violated the
  18   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  19   rights to full and equal use of the accommodations, advantages, facilities,
  20   privileges, or services offered.
  21      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  22   discomfort or embarrassment for the plaintiff, the defendants are also each
  23   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  24   (c).)
  25
  26
  27
  28


                                                6

       Complaint
Case
  Case
     2:19-cv-09457-JAK-AS
        2:19-cv-09676-DSF-SS
                           Document
                             Document
                                    10 1Filed
                                          Filed
                                              12/11/19
                                                11/12/19Page
                                                         Page757ofof87
                                                                     7 Page
                                                                       Page ID
                                                                             ID #:7
                                                                                #:100




   1           PRAYER:
   2           Wherefore, Plaintiff prays that this Court award damages and provide
   3    relief as follows:
   4        1. For injunctive relief, compelling Defendants to comply with the
   5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   6    plaintiff is not invoking section 55 of the California Civil Code and is not
   7    seeking injunctive relief under the Disabled Persons Act at all.
   8        2. Damages under the Unruh Civil Rights Act, which provides for actual
   9    damages and a statutory minimum of $4,000 for each offense.
  10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  12
        Dated: November 11, 2019         CENTER FOR DISABILITY ACCESS
  13
  14
                                         By:
  15
  16                                     ______________________________

  17                                            Russell Handy, Esq.
                                                Attorney for plaintiff
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                               7

        Complaint
Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 76 of 87 Page ID #:101




                 Exhibit H
12/10/2019
         Case    2:19-cv-09457-JAK-AS DocumentPACER
                                                10 Case Locator:
                                                    Filed        Search Results
                                                          12/11/19        Page 77 of 87 Page ID #:102


                                     Party Search Results
           Search Criteria: Party Search; Jurisdiction Type: [Civil]; Last Name: [Whitaker]; First Name:
           [Brian]; Party Role: [PLA]; Sort: [Party Name, Descending]
           Result Count: 768 (15 pages)
           Current Page: 1

            Party Name              Case Number            Case Title              Court                 NOS Date Filed   Date Closed
            Whitaker,, Brian       2:2019cv06088           Brian Whitaker, v.      California Central    446 07/16/2019
            (pla)                                          Say s Investment,       District Court
                                                           LLC, et al
            Whitaker,, Brian       2:2019cv04341           Brian Whitaker, v.      California Central    446 05/20/2019
            (pla)                                          Marylee C. Reeder       District Court
                                                           et al
            WHITAKER, BRIAN        1:2016cv00383           WHITAKER v. USA         U.S. Court of         352 03/25/2016 08/31/2018
            G. (pla)                                                               Federal Claims
            Whitaker, Brian        4:1994cv01020           Whitaker v.             Texas Southern        550 03/29/1994 10/31/1995
            (pla)                                          Carbone                 District Court
            WHITAKER, BRIAN        1:2002cv04520           BLUE, et al v. FORD     New Jersey District   380 09/18/2002 06/16/2004
            (pla)                                          MOTOR                   Court
                                                           COMPANY
            Whitaker, Brian        3:2011cv00647           MURRAY v.               New Jersey District   710 02/04/2011 08/26/2013
            (pla)                                          GERDAU                  Court
                                                           AMERISTEEL CORP.
                                                           et al
            Whitaker, Brian        3:2011cv00132           Whitaker et al v.       Kentucky Western      442 03/03/2011 03/15/2012
            (pla)                                          Waste                   District Court
                                                           Management of
                                                           Kentucky Holdings,
                                                           Inc. et al
            Whitaker, Brian        6:2011cv00092           Whitaker v. Stewart     Kentucky Eastern      350 03/24/2011 12/16/2011
            (pla)                                          et al                   District Court
            Whitaker, Brian        3:2019cv01364           Whitaker v. Macy's      California Southern   446 07/23/2019 10/16/2019
            (pla)                                          West Stores, Inc. et    District Court
                                                           al
            Whitaker, Brian        3:2019cv01299           Whitaker v. S.F.        California Southern   446 07/14/2019
            (pla)                                          Partners et al          District Court
            Whitaker, Brian        3:2019cv01217           Whitaker v. UTC         California Southern   446 06/30/2019
            (pla)                                          Venture LLC et al       District Court
            Whitaker, Brian        3:2019cv01216           Whitaker v. SI UTC      California Southern   446 06/30/2019 08/26/2019
            (pla)                                          Property Owner,         District Court
                                                           LLC et al
            Whitaker, Brian        3:2019cv01194           Whitaker v. Johnny      California Southern   446 06/26/2019 11/13/2019
            (pla)                                          Was, LLC et al          District Court
            Whitaker, Brian        3:2019cv01193           Whitaker v. Tesla       California Southern   446 06/26/2019
            (pla)                                          Motors, Inc. et al      District Court
            Whitaker, Brian        3:2019cv07183           Whitaker v.             California Northern   446 10/31/2019
            (pla)                                          Ohanessian et al        District Court
            Whitaker, Brian        4:2019cv07182           Whitaker v.             California Northern   446 10/31/2019
            (pla)                                          Starbucks               District Court
                                                           Corporation et al
            Whitaker, Brian        3:2019cv06707           Whitaker v. Cebon       California Northern   446 10/18/2019
            (pla)                                          Green Papaya            District Court
                                                           Restaurant, Inc.
            Whitaker, Brian        4:2019cv06703           Whitaker v. 45          California Northern   446 10/18/2019
            (pla)                                          Belden Place, LLC       District Court
                                                           et al




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=b7f9a43e7196406cbb88a253497638ef                                      1/3
12/10/2019
         Case    2:19-cv-09457-JAK-AS DocumentPACER
                                                10 Case Locator:
                                                    Filed        Search Results
                                                          12/11/19        Page 78 of 87 Page ID #:103
            Party Name              Case Number            Case Title              Court                 NOS Date Filed   Date Closed
            Whitaker, Brian        3:2019cv06543           Whitaker v. Sharratt    California Northern   446 10/11/2019 12/02/2019
            (pla)                                          Endeavors, Inc. et      District Court
                                                           al
            Whitaker, Brian        3:2019cv06542           Whitaker v. Kearny      California Northern   446 10/11/2019
            (pla)                                          SF I-Tea LLC et al      District Court
            Whitaker, Brian        4:2019cv06540           Whitaker v. SML         California Northern   446 10/11/2019
            (pla)                                          L&L Corp. et al         District Court
            Whitaker, Brian        4:2019cv06539           Whitaker v. Panco       California Northern   446 10/11/2019
            (pla)                                          Development, Inc.       District Court
                                                           et al
            Whitaker, Brian        3:2019cv06538           Whitaker v. Steiner     California Northern   446 10/11/2019
            (pla)                                          et al                   District Court
            Whitaker, Brian        3:2019cv06537           Whitaker v. Emporio     California Northern   446 10/11/2019
            (pla)                                          Rulli Il Caffe at       District Court
                                                           Union Square, Inc.
            Whitaker, Brian        3:2019cv06536           Whitaker v.             California Northern   446 10/11/2019
            (pla)                                          Phonamenon              District Court
                                                           Management
                                                           Group, LLC et al
            Whitaker, Brian        3:2019cv06535           Whitaker v. Split       California Northern   446 10/11/2019
            (pla)                                          Bread, Inc.             District Court
            Whitaker, Brian        3:2019cv06534           Whitaker v. Working     California Northern   446 10/11/2019
            (pla)                                          Girls' Cafe', Inc.      District Court
            Whitaker, Brian        3:2019cv06533           Whitaker v. Icicles     California Northern   446 10/11/2019
            (pla)                                          Creamrolls, Inc.        District Court
            Whitaker, Brian        4:2019cv06514           Whitaker v.             California Northern   446 10/10/2019
            (pla)                                          Oakwood Hotel LLC       District Court
                                                           et al
            Whitaker, Brian        3:2019cv06512           Whitaker v. Panco       California Northern   446 10/10/2019
            (pla)                                          Development, Inc.       District Court
                                                           et al
            Whitaker, Brian        3:2019cv06510           Whitaker v. 11          California Northern   446 10/10/2019
            (pla)                                          Belden Place LLC et     District Court
                                                           al
            Whitaker, Brian        4:2019cv06477           Whitaker v. Zara        California Northern   446 10/09/2019
            (pla)                                          USA, Inc. et al         District Court
            Whitaker, Brian        2:2019cv10400           Whitaker v.             California Central    446 12/09/2019
            (pla)                                          Moradzadeh et al        District Court
            Whitaker, Brian        2:2019cv08357           Brian Whitaker v.       California Central    446 09/27/2019
            (pla)                                          Tomas Martinez et       District Court
                                                           al
            Whitaker, Brian        2:2019cv08356           Brian Whitaker v.       California Central    446 09/27/2019
            (pla)                                          Roast To Go             District Court
                                                           Corporation et al
            Whitaker, Brian        2:2019cv10140           Brian Whitaker v.       California Central    446 11/27/2019
            (pla)                                          The Gross Family        District Court
                                                           Limited Partnership
                                                           et al
            Whitaker, Brian        2:2019cv10130           Brian Whitaker v.       California Central    446 11/27/2019
            (pla)                                          The Viole Family        District Court
                                                           LLC et al
            Whitaker, Brian        2:2019cv10129           Brian Whitaker v.       California Central    446 11/27/2019
            (pla)                                          Jaber Original          District Court
                                                           Holdings III, LLC et
                                                           al
            Whitaker, Brian        2:2019cv10128           Brian Whitaker v.       California Central    446 11/27/2019
            (pla)                                          Hard Four Eatery,       District Court
                                                           Inc et al


https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=b7f9a43e7196406cbb88a253497638ef                                      2/3
12/10/2019
         Case    2:19-cv-09457-JAK-AS DocumentPACER
                                                10 Case Locator:
                                                    Filed        Search Results
                                                          12/11/19        Page 79 of 87 Page ID #:104
            Party Name              Case Number                 Case Title             Court                NOS Date Filed   Date Closed
            Whitaker, Brian        2:2019cv10127                Brian Whitaker v.      California Central   446 11/27/2019
            (pla)                                               Beverly Falafel, Inc   District Court
                                                                et al
            Whitaker, Brian        2:2019cv10126                Brian Whitaker v.      California Central   446 11/27/2019
            (pla)                                               Matt Hyuk Min Kim      District Court
                                                                et al
            Whitaker, Brian        2:2019cv10125                Brian Whitaker v.      California Central   446 11/27/2019
            (pla)                                               Marclon LLC et al      District Court
            Whitaker, Brian        2:2019cv10124                Brian Whitaker v.      California Central   446 11/27/2019
            (pla)                                               Lady M West Third,     District Court
                                                                LLC et al
            Whitaker, Brian        2:2019cv10123                Brian Whitaker v. La   California Central   446 11/27/2019
            (pla)                                               Goccia, Inc. et al     District Court
            Whitaker, Brian        2:2019cv10122                Brian Whitaker v.      California Central   446 11/27/2019
            (pla)                                               Nespresso USA,         District Court
                                                                Inc. et al
            Whitaker, Brian        8:2019cv02292                Brian Whitaker v.      California Central   446 11/26/2019
            (pla)                                               Travismathew, LLC      District Court
                                                                et al
            Whitaker, Brian        8:2019cv02291                Brian Whitaker v.      California Central   446 11/26/2019
            (pla)                                               Pain Du Monde, Inc.    District Court
                                                                et al
            Whitaker, Brian        8:2019cv02290                Brian Whitaker v.      California Central   446 11/26/2019
            (pla)                                               Yard House USA,        District Court
                                                                Inc. et al
            Whitaker, Brian        8:2019cv02289                Brian Whitaker v.      California Central   446 11/26/2019
            (pla)                                               Bloomingdales, Inc.,   District Court
                                                                et al
            Whitaker, Brian        8:2019cv02288                Brian Whitaker v.      California Central   446 11/26/2019
            (pla)                                               PQ Newport Beach       District Court
                                                                Bakery, Inc. et al
            Whitaker, Brian        2:2019cv10086                Brian Whitaker v.      California Central   446 11/26/2019
            (pla)                                               Blushington            District Court
                                                                Brentwood LLC et
                                                                al
            Whitaker, Brian        2:2019cv10085                Brian Whitaker v.      California Central   446 11/26/2019
            (pla)                                               Voluspa Retail, LLC    District Court
                                                                et al
            Whitaker, Brian        2:2019cv10082                Brian Whitaker v.      California Central   446 11/26/2019
            (pla)                                               VRS Properties, LLC    District Court
                                                                et al
            Whitaker, Brian        2:2019cv10081                Brian Whitaker v.      California Central   446 11/26/2019
            (pla)                                               Joes Pizza On          District Court
                                                                Sunset, LLC et al

           PACER Service Center         Receipt 12/10/2019 14:02:17 924076881
           User        MicheleDobson
           Client Code
           Description Civil Party Search
                       All Courts; Name Whitaker, Brian;
                       Jurisdiction CV; Role pla; All Courts;
                       Page: 1; sort: Party Name, DESC
           Billable
                       1 ($0.10)
           Pages




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=b7f9a43e7196406cbb88a253497638ef                                         3/3
Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 80 of 87 Page ID #:105




                   Exhibit I
12/10/2019
         Case    2:19-cv-09457-JAK-AS DocumentPACER
                                                10 Case Locator:
                                                    Filed        Search Results
                                                          12/11/19        Page 81 of 87 Page ID #:106


                                      Party Search Results
           Search Criteria: Party Search; Jurisdiction Type: [Civil]; Nature of Suit: [443, 445, 446]; Last
           Name: [Langer]; First Name: [Chris]; Exact Matches Only; Sort: [Party Name, Descending]
           Result Count: 1279 (24 pages)
           Current Page: 1

            Party Name              Case Number             Case Title              Court                 NOS Date Filed   Date Closed
            Langer, Chris (pla)     3:2019cv02146           Langer v. Wolpe et      California Southern   446 11/08/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv02128           Langer v. Small         California Southern   446 11/05/2019
                                                            Properties, LLC et      District Court
                                                            al
            Langer, Chris (pla)     3:2019cv01994           Langer v. Carlsbad      California Southern   446 10/15/2019
                                                            Strawberry              District Court
                                                            Company, Inc. et
                                                            al
            Langer, Chris (pla)     3:2019cv01890           Langer v. Paciﬁca       California Southern   446 09/30/2019
                                                            Enterprises, Inc. et    District Court
                                                            al
            Langer, Chris (pla)     3:2019cv01839           Langer v. Otay          California Southern   446 09/25/2019
                                                            Mesa Property L.P.      District Court
                                                            et al
            Langer, Chris (pla)     3:2019cv01838           Langer v. Harris et     California Southern   446 09/25/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01823           Langer v. Neenah        California Southern   446 09/23/2019
                                                            Properties, LLC et      District Court
                                                            al
            Langer, Chris (pla)     3:2019cv01791           Langer v. Park et       California Southern   446 09/17/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01790           Langer v. 6830 La       California Southern   446 09/17/2019
                                                            Jolla Blvd., LLC et     District Court
                                                            al
            Langer, Chris (pla)     3:2019cv01789           Langer v. Eischen et    California Southern   446 09/17/2019 10/23/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01619           Langer v. De Maria      California Southern   446 08/27/2019
                                                            et al                   District Court
            Langer, Chris (pla)     3:2019cv01618           Langer v. Two Plus      California Southern   446 08/27/2019
                                                            Five Family             District Court
                                                            Parternship et al
            Langer, Chris (pla)     3:2019cv01617           Langer v. Cardosa       California Southern   446 08/27/2019
                                                            et al                   District Court
            Langer, Chris (pla)     3:2019cv01612           Langer v. Snug          California Southern   446 08/27/2019
                                                            Harbor Enterprises      District Court
                                                            LLC et al
            Langer, Chris (pla)     3:2019cv01880           Langer v. Hktopway,     California Southern   446 09/30/2019
                                                            LLC et al               District Court
            Langer, Chris (pla)     3:2019cv01879           Langer v. Deddeh et     California Southern   446 09/30/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01469           Langer v.               California Southern   446 08/06/2019
                                                            Rosecrans Canon,        District Court
                                                            LLC et al
            Langer, Chris (pla)     3:2019cv01467           Langer v. Neglia et     California Southern   446 08/06/2019 11/25/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01425           Langer v. Kushnir et    California Southern   446 07/28/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01422           Langer v. Cricks et     California Southern   446 07/30/2019 11/18/2019
                                                            al                      District Court

https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=2f6b8319221e44fe95fc4ca1b348f2ea                                       1/3
12/10/2019
         Case    2:19-cv-09457-JAK-AS DocumentPACER
                                                10 Case Locator:
                                                    Filed        Search Results
                                                          12/11/19        Page 82 of 87 Page ID #:107
            Party Name              Case Number             Case Title              Court                 NOS Date Filed   Date Closed
            Langer, Chris (pla)     3:2019cv01412           Langer v. D & D         California Southern   446 07/29/2019 12/09/2019
                                                            Company                 District Court
                                                            Properties, LLC et
                                                            al
            Langer, Chris (pla)     3:2019cv01409           Langer v. Petras et     California Southern   446 07/28/2019 07/30/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01408           Langer v. Petras et     California Southern   446 07/28/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01407           Langer v. Arizala et    California Southern   446 07/28/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01406           Langer v. 3328          California Southern   446 07/28/2019 10/31/2019
                                                            Main, LLC et al         District Court
            Langer, Chris (pla)     3:2019cv01201           Langer v. Thomas        California Southern   446 06/27/2019 09/16/2019
                                                            et al                   District Court
            Langer, Chris (pla)     3:2019cv01167           Langer v. Hodge et      California Southern   446 06/20/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01166           Langer v. Vargas et     California Southern   446 06/20/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01165           Langer v. Zagami et     California Southern   446 06/20/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv01061           Langer v. FNB Land      California Southern   446 06/06/2019
                                                            Enterprises, LLC et     District Court
                                                            al
            Langer, Chris (pla)     3:2019cv01058           Langer v. Four Stars    California Southern   446 06/06/2019
                                                            Enterprise Inc et al    District Court
            Langer, Chris (pla)     3:2019cv01057           Langer v. JJ San        California Southern   446 06/06/2019
                                                            Diego LLC et al         District Court
            Langer, Chris (pla)     3:2019cv01016           Langer v. Legacy        California Southern   446 05/31/2019
                                                            Ludwiczak, LLC et       District Court
                                                            al
            Langer, Chris (pla)     3:2019cv00904           Langer v. Talia et      California Southern   446 05/14/2019 07/22/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv00879           Langer v. Spectrum      California Southern   446 05/10/2019
                                                            Clairemont Mesa         District Court
                                                            LLC et al
            Langer, Chris (pla)     3:2019cv00878           Langer v. Murphy et     California Southern   446 05/10/2019 10/10/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv00877           Langer v. San Diego     California Southern   446 05/10/2019 09/18/2019
                                                            Habitat for             District Court
                                                            Humanity Inc. et al
            Langer, Chris (pla)     3:2019cv00841           Langer v. The           California Southern   446 05/04/2019 11/21/2019
                                                            Entrust Group FBO       District Court
                                                            Eli Ben-Moshe et
                                                            al
            Langer, Chris (pla)     3:2019cv00840           Langer v. Larsen et     California Southern   446 05/04/2019 10/03/2019
                                                            al                      District Court
            Langer, Chris (pla)     3:2019cv00801           Langer v. New           California Southern   446 04/30/2019 12/05/2019
                                                            Landmark Plaza,         District Court
                                                            LLC et al
            Langer, Chris (pla)     3:2019cv00938           Langer v. Ocean         California Southern   446 05/20/2019 09/18/2019
                                                            Beach Subway Inc.       District Court
                                                            et al
            Langer, Chris (pla)     3:2019cv00768           Langer v. Golden        California Southern   446 04/26/2019 08/26/2019
                                                            Blue Ridge              District Court
                                                            Development, Inc.
                                                            et al




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=2f6b8319221e44fe95fc4ca1b348f2ea                                       2/3
12/10/2019
         Case    2:19-cv-09457-JAK-AS DocumentPACER
                                                10 Case Locator:
                                                    Filed        Search Results
                                                          12/11/19        Page 83 of 87 Page ID #:108
            Party Name              Case Number                  Case Title             Court                 NOS Date Filed   Date Closed
            Langer, Chris (pla)     3:2019cv00527                Langer v. Kaylas       California Southern   446 03/20/2019 07/03/2019
                                                                 Bella Coast LLC et     District Court
                                                                 al
            Langer, Chris (pla)     3:2019cv00526                Langer v. Nguyen et    California Southern   446 03/20/2019 06/20/2019
                                                                 al                     District Court
            Langer, Chris (pla)     3:2019cv00525                Langer v. Jadallah     California Southern   446 03/20/2019 06/06/2019
                                                                 et al                  District Court
            Langer, Chris (pla)     3:2019cv00520                Langer v. Kalla et     California Southern   446 03/19/2019 06/06/2019
                                                                 al                     District Court
            Langer, Chris (pla)     3:2019cv00481                Langer v. John G.      California Southern   446 03/12/2019 04/17/2019
                                                                 Caparell, LLC et al    District Court
            Langer, Chris (pla)     3:2019cv00467                Langer v. R.E.         California Southern   446 03/12/2019 09/17/2019
                                                                 Hazard Contracting     District Court
                                                                 Company et al
            Langer, Chris (pla)     3:2019cv00396                Langer v. HCP          California Southern   446 02/26/2019 11/21/2019
                                                                 Medical Ofﬁce          District Court
                                                                 Buildings II, LLC et
                                                                 al
            Langer, Chris (pla)     3:2019cv00312                Langer v. City of      California Southern   446 02/13/2019 06/05/2019
                                                                 Solana Beach et al     District Court
            Langer, Chris (pla)     3:2019cv00124                Langer v. Holder et    California Southern   446 01/18/2019 03/19/2019
                                                                 al                     District Court
            Langer, Chris (pla)     3:2019cv00118                Langer v. Sands        California Southern   446 01/17/2019 05/31/2019
                                                                 101, LLC et al         District Court
            Langer, Chris (pla)     3:2019cv00117                Langer v. Point        California Southern   446 01/17/2019 06/27/2019
                                                                 Loma Knights, Inc.     District Court
                                                                 et al
            Langer, Chris (pla)     3:2019cv00116                Langer v. Blue Line    California Southern   446 01/17/2019 10/15/2019
                                                                 Holding, Inc. et al    District Court

            PACER Service Center         Receipt 12/10/2019 14:53:07 924083810
            User        MicheleDobson
            Client Code
            Description All Court Types Party Search
                        All Courts; Name Langer, Chris Exact
                        Matches Only; All Courts; Jurisdiction CV;
                        NOS 443, 445, 446; Page: 1; sort: Party
                        Name, DESC
            Billable
                        1 ($0.10)
            Pages




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=2f6b8319221e44fe95fc4ca1b348f2ea                                           3/3
Case 2:19-cv-09457-JAK-AS Document 10 Filed 12/11/19 Page 84 of 87 Page ID #:109




                   Exhibit J
12/10/2019
         Case    2:19-cv-09457-JAK-AS DocumentPACER
                                                10 Case Locator:
                                                    Filed        Search Results
                                                          12/11/19        Page 85 of 87 Page ID #:110


                                     Party Search Results
           Search Criteria: Party Search; Jurisdiction Type: [Civil]; Nature of Suit: [443, 445, 446]; Last
           Name: [Handy]; First Name: [Russell]; Sort: [Party Name, Descending]
           Result Count: 2944 (55 pages)
           Current Page: 1

            Party Name              Case Number            Case Title              Court                 NOS Date Filed   Date Closed
            Handy, Russell         5:2017cv06536           Johnson v.              California Northern   446 11/10/2017
            Clive (aty)                                    Bozorghadad et al       District Court
            Handy, Russell         3:2019cv06418           Johnson v.              California Northern   446 10/08/2019
            Clive (aty)                                    Stonewood Group,        District Court
                                                           LLC
            Handy, Russell         4:2018cv04082           Love v. Gertrude        California Northern   446 07/09/2018 11/25/2019
            Clive (aty)                                    Allen Family            District Court
                                                           Limited Partnership
                                                           et al
            Handy, Russell         3:2019cv01871           Love v. Hassan et       California Northern   446 04/08/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         5:2019cv03429           Johnson v. Chao et      California Northern   446 06/17/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         3:2019cv00061           Johnson v. San          California Northern   446 01/04/2019
            Clive (aty)                                    Carlos Inn              District Court
            Handy, Russell         5:2018cv07554           Johnson v. Lucatelli    California Northern   446 12/17/2018 12/02/2019
            Clive (aty)                                    et al                   District Court
            Handy, Russell         3:2019cv00734           Gonzalez v. Yoo et      California Northern   446 02/11/2019 11/26/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         5:2019cv02780           Johnson v. Segall et    California Northern   446 05/22/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         3:2019cv05864           Love v. Khatri et al    California Northern   446 04/30/2019
            Clive (aty)                                                            District Court
            Handy, Russell         3:2019cv02434           Love v. Proietti et     California Northern   446 05/04/2019 08/07/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         3:2019cv03431           Johnson v. Vasquez      California Northern   446 06/17/2019
            Clive (aty)                                    et al                   District Court
            Handy, Russell         5:2019cv02913           Johnson v. Walton       California Northern   446 05/28/2019
            Clive (aty)                                    et al                   District Court
            Handy, Russell         5:2019cv02673           Johnson v. Webster      California Northern   446 05/17/2019
            Clive (aty)                                    et al                   District Court
            Handy, Russell         5:2018cv07437           Johnson v. Tran et      California Northern   446 12/11/2018
            Clive (aty)                                    al                      District Court
            Handy, Russell         5:2018cv07209           Johnson v. Tran et      California Northern   446 11/29/2018
            Clive (aty)                                    al                      District Court
            Handy, Russell         5:2018cv07033           Johnson v. Thrifty      California Northern   446 11/20/2018 11/01/2019
            Clive (aty)                                    Oil Co.                 District Court
            Handy, Russell         5:2018cv06431           Johnson v. Vierra et    California Northern   446 10/22/2018
            Clive (aty)                                    al                      District Court
            Handy, Russell         3:2018cv05964           Johnson v. Thrifty      California Northern   446 09/27/2018
            Clive (aty)                                    Oil Co. et al           District Court
            Handy, Russell         4:2018cv05697           Johnson v. Warwick      California Northern   446 09/18/2018
            Clive (aty)                                    California              District Court
                                                           Corporation
            Handy, Russell         3:2018cv04489           Johnson v. VTC          California Northern   446 07/25/2018
            Clive (aty)                                    Expansion LLC et        District Court
                                                           al
            Handy, Russell         5:2018cv01297           Johnson v. Tom et       California Northern   446 02/28/2018 09/30/2019
            Clive (aty)                                    al                      District Court


https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=3bddf03914534fd6a9bbaee112c8718e                                      1/3
12/10/2019
         Case    2:19-cv-09457-JAK-AS DocumentPACER
                                                10 Case Locator:
                                                    Filed        Search Results
                                                          12/11/19        Page 86 of 87 Page ID #:111
            Party Name              Case Number            Case Title              Court                 NOS Date Filed   Date Closed
            Handy, Russell         4:2018cv00708           Johnson v. Thomas       California Northern   446 02/01/2018
            Clive (aty)                                    et al                   District Court
            Handy, Russell         3:2019cv05397           Love v. Jr., et al      California Northern   446 08/28/2019
            Clive (aty)                                                            District Court
            Handy, Russell         3:2019cv05394           Love v. Vargas et       California Northern   446 08/28/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         3:2019cv04751           Love v. Thornton        California Northern   446 08/13/2019
            Clive (aty)                                    Gateway Plaza, LLC,     District Court
                                                           et al
            Handy, Russell         3:2019cv04707           Love v. Fremont         California Northern   446 08/13/2019
            Clive (aty)                                    Petrol, Inc,            District Court
            Handy, Russell         3:2019cv04706           Love v. Kardooni et     California Northern   446 08/13/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         5:2019cv04705           Love v. Walia et al     California Northern   446 08/13/2019
            Clive (aty)                                                            District Court
            Handy, Russell         3:2019cv04704           Love v. Fremont         California Northern   446 08/13/2019
            Clive (aty)                                    Retail Partners, LP     District Court
                                                           et al
            Handy, Russell         3:2019cv04702           Love v. Fremont         California Northern   446 08/13/2019
            Clive (aty)                                    Retail Partners, LP     District Court
                                                           et al
            Handy, Russell         3:2019cv04088           Love v. Mitchell et     California Northern   446 07/17/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         3:2019cv04064           Love v. Mohamed         California Northern   446 07/16/2019
            Clive (aty)                                    et al                   District Court
            Handy, Russell         3:2019cv04005           Love v. O'Reilly Auto   California Northern   446 07/12/2019
            Clive (aty)                                    Enterprises, LLC        District Court
            Handy, Russell         3:2019cv03240           Love v. Truong          California Northern   446 06/10/2019
            Clive (aty)                                                            District Court
            Handy, Russell         3:2019cv02468           Love v. Jackl et al     California Northern   446 05/07/2019 10/15/2019
            Clive (aty)                                                            District Court
            Handy, Russell         3:2019cv02432           Love v. Hom et al       California Northern   446 05/04/2019 10/11/2019
            Clive (aty)                                                            District Court
            Handy, Russell         3:2019cv02402           Love v. RAJ, Inc. et    California Northern   446 05/02/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         3:2019cv02330           Love v. MRVS            California Northern   446 04/30/2019 10/15/2019
            Clive (aty)                                    Enterprises Inc.        District Court
            Handy, Russell         3:2019cv02268           Love v. Siu et al       California Northern   446 04/26/2019
            Clive (aty)                                                            District Court
            Handy, Russell         3:2019cv02207           Love v. Yamini et       California Northern   446 04/24/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         3:2019cv01868           Love v. Florero et      California Northern   446 04/08/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         3:2019cv01866           Love v. Ponce           California Northern   446 04/08/2019
            Clive (aty)                                                            District Court
            Handy, Russell         3:2019cv01837           Love v. Le et al        California Northern   446 04/05/2019
            Clive (aty)                                                            District Court
            Handy, Russell         4:2019cv01675           Love v. United          California Northern   446 03/31/2019
            Clive (aty)                                    Home Loan Co.           District Court
            Handy, Russell         3:2019cv01673           Love v. Shraddha        California Northern   446 03/31/2019
            Clive (aty)                                    Hospitality LLC         District Court
            Handy, Russell         3:2019cv01671           Love v. Givens et       California Northern   446 03/31/2019
            Clive (aty)                                    al                      District Court
            Handy, Russell         3:2019cv01669           Love v. Sousa-          California Northern   446 03/31/2019
            Clive (aty)                                    Hickory                 District Court
            Handy, Russell         3:2019cv01543           Love v. Shariff et      California Northern   446 03/26/2019
            Clive (aty)                                    al                      District Court

https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=3bddf03914534fd6a9bbaee112c8718e                                      2/3
12/10/2019
         Case    2:19-cv-09457-JAK-AS DocumentPACER
                                                10 Case Locator:
                                                    Filed        Search Results
                                                          12/11/19        Page 87 of 87 Page ID #:112
            Party Name              Case Number                 Case Title            Court                 NOS Date Filed   Date Closed
            Handy, Russell         4:2019cv01528                Love v. Kapoor et     California Northern   446 03/25/2019
            Clive (aty)                                         al                    District Court
            Handy, Russell         3:2019cv01526                Love v. Freeman et    California Northern   446 03/25/2019
            Clive (aty)                                         al                    District Court
            Handy, Russell         3:2019cv01525                Love v. Galvan        California Northern   446 03/25/2019
            Clive (aty)                                                               District Court
            Handy, Russell         3:2019cv01311                Love v. Simas C.V.,   California Northern   446 03/11/2019
            Clive (aty)                                         LLC et al             District Court
            Handy, Russell         3:2019cv01288                Love v. Fu et al      California Northern   446 03/11/2019 11/04/2019
            Clive (aty)                                                               District Court

           PACER Service Center         Receipt 12/10/2019 14:56:45 924084471
            User        MicheleDobson
            Client Code
            Description All Court Types Party Search
                        All Courts; Name Handy, Russell; All
                        Courts; Jurisdiction CV; NOS 443, 445,
                        446; Page: 1; sort: Party Name, DESC
            Billable
                        1 ($0.10)
            Pages




https://pcl.uscourts.gov/pcl/pages/search/results/parties.jsf?sid=3bddf03914534fd6a9bbaee112c8718e                                         3/3
